Execution Version


--------------------------------------------------------------------------------



#4982521.18


CREDIT AGREEMENT
Dated as of October 22, 2015
among
ADVANCED EMISSIONS SOLUTIONS, INC.,
as the Borrower,
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent,
and
The Lenders Party Hereto



--------------------------------------------------------------------------------






-1-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
 
 
 
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
20
1.03
Accounting Terms
20
1.04
Rounding
21
1.05
Times of Day; Rates
21
 
 
 
ARTICLE II
THE LOANS
21
 
 
 
2.01
The Loans
21
2.02
Borrowing.
21
2.03
Prepayments.
22
2.04
Termination of Commitments
24
2.05
Repayment of Loans
24
2.06
Interest.
24
2.07
Fees.
24
2.08
Computation of Interest and Fees
25
2.09
Evidence of Debt.
25
2.10
Payments Generally; Administrative Agent’s Clawback.
25
2.11
Sharing of Payments by Lenders
27
 
 
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
29
 
 
 
3.01
Taxes.
29
3.02
Increased Costs.
34
3.03
Mitigation Obligations; Replacement of Lenders
35
3.04
Survival
35
 
 
 
ARTICLE IV
CONDITIONS PRECEDENT TO LOANS
35
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
38
 
 
 
5.01
Existence, Qualification and Power
38
5.02
Authorization; No Contravention
39
5.03
Governmental Authorization; Other Consents
39
5.04
Binding Effect
39
5.05
Litigation
39
5.06
No Default.
39
5.07
Ownership of Property
40
5.08
Environmental Compliance.
40




--------------------------------------------------------------------------------



5.09
Insurance
41
5.10
Taxes
41
5.11
ERISA Compliance.
42
5.12
Subsidiaries; Equity Interests; Loan Parties
43
5.13
Margin Regulations; Investment Company Act.
43
5.14
Disclosure
43
5.15
Compliance with Laws
43
5.16
Intellectual Property; Licenses, Etc
44
5.17
Solvency
44
5.18
Casualty, Etc
44
5.19
Labor Matters
44
5.20
Representations with Respect to Certain Collateral.
44
5.21
OFAC
45
5.22
Anti-Corruption Laws
45
5.23
Settlement Agreement
45
5.24
No CCS Material Adverse Effect
45
5.25
Permitted Debt and Liens
45
 
 
 
ARTICLE VI
AFFIRMATIVE COVENANTS
45
 
 
 
6.01
Financial Statements
46
6.02
Certificates; Other Information
46
6.03
Notices
48
6.04
Payment of Obligations
48
6.05
Preservation of Existence, Etc
49
6.06
Maintenance of Properties
49
6.07
Maintenance of Insurance.
49
6.08
Compliance with Laws
49
6.09
Books and Records
50
6.10
Inspection Rights
50
6.11
Use of Proceeds
50
6.12
Covenant to Guarantee Obligations and Give Security.
50
6.13
Compliance with Environmental Laws
51
6.14
[Reserved.]
51
6.15
Cash Balance; Refined Coal Royalty.
51
6.16
Cash Secured Letters of Credit
52
6.17
Further Assurances
52
6.18
Compliance with Terms of Leaseholds
52
6.19
Information Regarding Collateral
53
6.20
Material Contracts
53
6.21
Anti-Corruption Laws
53
6.22
Return of Cash Collateral
53
 
 
 
ARTICLE VII




--------------------------------------------------------------------------------



NEGATIVE COVENANTS
53
 
 
 
7.01
Liens
53
7.02
Indebtedness
55
7.03
Investments
57
7.04
Fundamental Changes
57
7.05
Dispositions
57
7.06
Restricted Payments
58
7.07
Change in Nature of Business
59
7.08
Transactions with Affiliates
59
7.09
Burdensome Agreements
59
7.10
Use of Proceeds
60
7.11
Capital Expenditures
60
7.12
Amendments of Organization Documents and Material Contracts.
60
7.13
Foreign Subsidiaries
60
7.14
Negative Pledge
60
7.15
Deposit and Securities Accounts
60
7.16
Prepayments, Etc
60
7.17
Sanctions
61
7.18
Anti-Corruption Laws
61
7.19
CCS
61
7.20
CCSS.
61
 
 
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
61
 
 
 
8.01
Events of Default
61
8.02
Remedies upon Event of Default
63
8.03
Application of Funds
64
 
 
 
ARTICLE IX
ADMINISTRATIVE AGENT
64
 
 
 
9.01
Appointment and Authority.
64
9.02
Rights as a Lender
65
9.03
Exculpatory Provisions
65
9.04
Reliance by Administrative Agent
67
9.05
Delegation of Duties
67
9.06
Resignation of Administrative Agent.
67
9.07
Non-Reliance on Administrative Agent and Other Lenders
68
9.08
Administrative Agent May File Proofs of Claim; Credit Bidding
69
9.09
Collateral and Guaranty Matters
70
 
 
 
ARTICLE X
MISCELLANEOUS
71
 
 
 
10.01
Amendments, Etc
71
10.02
Notices; Effectiveness; Electronic Communications.
72




--------------------------------------------------------------------------------



10.03
No Waiver; Cumulative Remedies; Enforcement
74
10.04
Expenses; Indemnity; Damage Waiver.
74
10.05
Payments Set Aside
76
10.06
Successors and Assigns.
77
10.07
Treatment of Certain Information; Confidentiality
80
10.08
Right of Setoff
81
10.09
Interest Rate Limitation
81
10.10
Counterparts; Integration; Effectiveness
82
10.11
Survival of Representations and Warranties
82
10.12
Severability
82
10.13
Replacement of Lenders
82
10.14
Governing Law; Jurisdiction; Etc
83
10.15
Waiver of Jury Trial
84
10.16
No Advisory or Fiduciary Responsibility
84
10.17
Electronic Execution of Assignments and Certain Other Documents
85
10.18
USA PATRIOT Act
85
10.19
ENTIRE AGREEMENT
86



SCHEDULES
 
 
 
Schedule 2.01
Commitments and Applicable Percentages
Schedule 2.05
Amortization Dates and Required Amortization Amounts
Schedule 2.12
Amortization Dates and Required Amortization Amounts (Extended Loans)
Schedule 5.12
Subsidiaries and Other Equity Investments; Loan Parties
Schedule 6.12
Guarantors
Schedule 6.19
Material Contracts
Schedule 7.01
Existing Liens
Schedule 7.02
Indebtedness
Schedule 10.02
Administrative Agent’s Office, Certain Addresses for Notices
 
 
EXHIBITS
 
 
 
Form of
 
A
Loan Notice
B
Note
C
Assignment and Assumption
D
Administrative Questionnaire
E
Guaranty
F
Security Agreement
G
United States Tax Compliance Certificate






--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of October 22, 2015,
among ADVANCED EMISSIONS SOLUTIONS, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and WILMINGTON TRUST, NATIONAL
ASSOCIATION, a New York banking corporation, as Administrative Agent and
Collateral Agent.
PRELIMINARY STATEMENTS:
The Borrower has requested that the Lenders provide a term loan facility, and
the Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Account Control Agreement” shall mean, as to any deposit or securities account
of any Loan Party held with a bank or securities intermediary, as applicable, an
agreement or agreements in form and substance reasonably acceptable to the
Collateral Agent and the Required Lenders, among the Loan Party owning such
deposit or securities account, the Collateral Agent and such bank or securities
intermediary, which perfects the Collateral Agent’s Lien (for the benefit of the
Secured Parties) in such deposit or securities accounts.
2    “ADA Analytics Israel” means ADA Analytics Israel Ltd., a company organized
under the laws of Israel.
3    “ADA Analytics US” means ADA Analytics, LLC, a Delaware limited liability
company.
4    “ADA-ES” means ADA-ES, Inc., a Colorado corporation.
5    “ADA-ES Working Capital Agreement” means that certain 2013 Loan and
Security Agreement, dated September 19, 2013, among ADA-ES, as borrower, the
Borrower, as guarantor, and CoBiz Bank (d/b/a Colorado Business Bank), as
lender.
6    “Administrative Agent” means Wilmington Trust, National Association, in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

-1-

--------------------------------------------------------------------------------



7    “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
8    “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D or any other form approved by the Required
Lenders.
9    “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
10    “Agent Fee Letter” means that certain letter agreement, dated as of the
date hereof, among the Borrower and the Agents.
11    “Agents” means the Administrative Agent and the Collateral Agent.
12    “Aggregate Commitments” means the Commitments of all the Lenders.
13    “Agreement” means this Credit Agreement.
14    “Amortization Date” means, with respect to any Loans other than Extended
Loans, each of the dates set forth on Schedule 2.05 under the caption
“Amortization Dates” and, with respect to the Extended Loans, each of the dates
set forth on Schedule 2.12 under the caption “Amortization Dates”.
15    “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the fifth decimal place) of the Facility represented
by the aggregate principal amount of such Lender’s Loans at such time. The
initial Applicable Percentage of each Lender in respect of the Facility is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
16    “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
17    “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and acknowledged by the Administrative
Agent, in substantially the form of Exhibit C or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent and the Required Lenders.
18    “Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such

-2-

--------------------------------------------------------------------------------



Person prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Capitalized Lease and (c) all
Synthetic Debt of such Person.
19    “Borrower” has the meaning specified in the introductory paragraph hereto.
20    “Borrower Materials” has the meaning specified in Section 6.02.
21    “Borrowing” means the borrowing of the Loans on the Closing Date pursuant
to Section 2.01.
22    “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.
23    “Capital Expenditures” means, with respect to any Person for any period,
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
24    “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
25    “Cash Balance” means the unrestricted cash and Cash Equivalents of the
Loan Parties, which cash and Cash Equivalents are subject to no Liens other than
Liens in favor of the Collateral Agent for the benefit of the Secured Parties
pursuant to the Collateral Documents.
26    “Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Loan Party or any of their Subsidiaries,
free and clear of all Liens (other than Permitted Liens):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in subsection (c) of this definition and (iii) has combined capital
and surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;
(c)    commercial paper in an aggregate amount of no more than $1,000,000 per
issuer outstanding at any time issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least

-3-

--------------------------------------------------------------------------------



“A-1” (or the then equivalent grade) by S&P, in each case with maturities of not
more than 180 days from the date of acquisition thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
27    “Cash Secured Letter of Credit” means each letter of credit issued for the
account of the Borrower, any other Loan Party or any Subsidiary thereof that (to
the extent secured) is secured by cash or cash equivalents, including letters of
credit issued under the ADA-ES Working Capital Agreement and the Settlement
Agreement.
28    “Cash Secured LC Direction Letter” has the meaning set forth in subsection
(a)(xv) of Article IV.
29    “CCS” means Clean Coal Solutions, LLC, a Colorado limited liability
company.
30    “CCS Consent Agreement” has the meaning set forth in clause (a)(xiv) of
Article IV.
31    “CCS License Agreement” means that certain Technology License Agreement
between ADA-ES and CCS dated as of July 27, 2012.
32    “CCS Working Capital Agreement” means that certain Credit Agreement dated
as of March 30, 2011 between CCS, as borrower, and CoBiz Bank (d/b/a Colorado
Business Bank), as lender, as amended by the First Amendment to 2011 Loan and
Security Agreement dated as of March 7, 2012, the Second Amendment to 2011 Loan
and Security Agreement dated as of May 21, 2012, and the Third Amendment to 2011
Loan and Security Agreement dated as of November 30, 2012.
“CCSS” means Clean Coal Solutions Services, LLC, a Colorado limited liability
company.
33    “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
34    “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
35    “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or

-4-

--------------------------------------------------------------------------------



issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
36    “Change of Control” means an event or series of events by which:
(a)    any “person” (other than a Lender or any of its Affiliates) or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, but excluding (i) any employee benefit plan of such person or its
subsidiaries, (ii) any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan, and (iii) any “group” of
which the Lenders or their Affiliates constitute a majority in interest) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right);
(b)    the consummation of any transaction or series of transactions (including
a merger or consolidation), the result of which is that any Person or Persons
(other than the owners of the Equity Interests of CCS on the Closing Date)
become the direct or indirect record or beneficial owners of more than 50% of
the Equity Interests of CCS;
(c)    the consummation of any transaction or series of transactions (including
a merger or consolidation), the result of which is that any Person or Persons
(other than the owners of the Equity Interests of CCSS on the Closing Date)
become the direct or indirect record or beneficial owners of more than 25% of
the Equity Interests of CCSS; or
(d)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower, CCS
or CCSS, as applicable, cease to be composed of individuals (i) who were members
of that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing.
“Change of Control Premium” shall mean, on any date, an amount equal to (a) 1%
multiplied by (b) the principal amount of the applicable Loans being prepaid (or
that are required to be prepaid) on such date.
37    “Change of Control Prepayment” has the meaning set forth in Section
2.03(d).

-5-

--------------------------------------------------------------------------------



38    “Closing Date” means the first date all the conditions precedent in
Article IV are satisfied or waived in accordance with Section 10.01.
39    “Code” means the Internal Revenue Code of 1986.
40    “Collateral” means all of the “Collateral” or other similar term referred
to in the Collateral Documents and all of the other property that is or is
intended under the terms of the Collateral Documents to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties.
41    “Collateral Agent” means Wilmington Trust, National Association, in its
capacity as Collateral Agent under any of the Loan Documents, or any successor
collateral agent.
42    “Collateral Documents” means, collectively, the Security Agreement, the
Account Control Agreements, each of the mortgages, collateral assignments,
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Collateral Agent pursuant to Section 6.12
hereof or pursuant to the Security Agreement (including any notices or filings
with respect to Intellectual Property), and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.
43    “Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
44    “Connection Income Taxes” means Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
45    “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
46    “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
47    “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

-6-

--------------------------------------------------------------------------------



48    “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
49    “Default Rate” means the Interest Rate plus 2% per annum.
50    “Designated Jurisdiction” means any country or territory to the extent
that such country or territory itself is the subject of any Sanction.
51    “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
52    “Dollar” and “$” mean lawful money of the United States.
53    “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of any political subdivision of the United States.
54    “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
55    “Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.
56    “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or human health (to the extent related to exposure
to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release threat of Release
of Hazardous Materials.
57    “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
58    “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
59    “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights

-7-

--------------------------------------------------------------------------------



for the purchase or acquisition from such Person of shares of capital stock of
(or other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
60    “ERISA” means the Employee Retirement Income Security Act of 1974.
61    “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
62    “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or the receipt of notification by the
Borrower or any ERISA Affiliate that a Multiemployer Plan is in reorganization;
(d) the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.
63    “Event of Default” has the meaning specified in Section 8.01.
64    “Excluded Property” has the meaning specified in the Security Agreement.
65    “Excluded Taxes” means any of the following Taxes imposed on or with
respect to Recipient or required to be withheld or deducted from payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or

-8-

--------------------------------------------------------------------------------



Commitment (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) such Lender changes its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
66    “Extended Loans” has the meaning specified in Section 2.12.
67    “Extended Maturity Date” has the meaning set forth in the definition of
“Maturity Date”.
68    “Extraordinary Receipt” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include cash receipts from
proceeds of insurance, condemnation awards (or payments in lieu thereof) or
indemnity payments to the extent that such proceeds, awards or payments (a) in
respect of loss or damage to equipment, fixed assets or real property are
applied (or in respect of which expenditures were previously incurred) to
replace or repair the equipment, fixed assets or real property in respect of
which such proceeds were received in accordance with the terms of Section
2.03(b)(iv) or (b) are applied to pay (or to reimburse such Person for its prior
payment of) any third party claim covered by such insurance and/or the costs and
expenses of such Person with respect thereto.
69    “Facility” means, at any time, the aggregate principal amount of the Loans
of all Lenders outstanding at such time.
70    “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
71    “FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, and (b) any applicable
intergovernmental agreements entered into pursuant to the foregoing and (to the
extent that they are substantially comparable and not materially more onerous to
comply with as compared to the applicable rules listed in clause (a)) any
applicable Laws implementing any such intergovernmental agreements.
72    “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if

-9-

--------------------------------------------------------------------------------



necessary, to a whole multiple of 1/100 of 1%) of the quotations for such day
for such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Required Lenders.
73    “Fee Letters” means, collectively, the Agent Fee Letter and the Lender Fee
Letter.
74    “Filing Date” the first date after the Closing Date on which the Borrower
has filed all of its annual and quarterly reports on Forms 10-K and 10-Q for all
quarterly and annual periods ending on or prior to September 30, 2015.
75     “Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a
Lender that is resident or organized under laws of a jurisdiction other than
that in which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
76    “Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.
77    “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
78    “Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
79    “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
80    “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
81    “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other

-10-

--------------------------------------------------------------------------------



financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
82    “Guarantors” means, collectively, the Subsidiaries of the Borrower listed
on Schedule 6.12 and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.
83    “Guaranty” means, collectively, the Guaranty made by the Guarantors in
favor of the Secured Parties, substantially in the form of Exhibit E, together
with each other guaranty and guaranty supplement delivered pursuant to
Section 6.12.
84    “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants
including petroleum or petroleum distillates, natural gas, natural gas liquids,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
toxic mold, infectious or medical wastes and all other substances, wastes,
chemicals, pollutants, contaminants or compounds of any nature in any form
regulated pursuant to any Environmental Law.
85    “IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
86    “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days after the date on which such
trade account was created);

-11-

--------------------------------------------------------------------------------



(d)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(e)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(f)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(g)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
87    “Indemnitees” has the meaning specified in Section 10.04(b).
88    “Information” has the meaning specified in Section 10.07.
89    “Intellectual Property” has the meaning given to such term in the Security
Agreement.
90    “Interest Payment Date” means the last Business Day of each month and the
Maturity Date.
91    “Interest Rate” mean 10.5% per annum.
92    “Investment” means, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
net of any cash repayments thereof or returns thereon but otherwise without
adjustment for subsequent increases or decreases in the value of such
Investment.
93    “IRS” means the United States Internal Revenue Service.

-12-

--------------------------------------------------------------------------------



94    “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
95    “Lender” has the meaning specified in the introductory paragraph hereto.
96    “Lender Fee Letter” means that certain letter agreement, dated as of the
date hereof, among the Borrower and Lenders party thereto.
97    “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent, which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.
98    “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).
99    “Loan” means an extension of credit by a Lender to the Borrower under
Article II (including, for the avoidance of doubt, any Extended Loans).
100    “Loan Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) the Guaranty, (d) the Collateral Documents, (e) the Fee Letters, (f) each
Cash Secured LC Disbursement Letter, (g) the CCS Consent Agreement and (h) each
other agreement, instrument, or document executed by a Loan Party, any
Subsidiary thereof, CCS or CCSS (or any owner of their Equity Interests) at any
time in connection with this Agreement.
101    “Loan Notice” means a request for the Borrowing of the Loans on the
Closing Date, which shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent and the Required
Lenders, appropriately completed and signed by a Responsible Officer of the
Borrower.
102    “Loan Parties” means, collectively, the Borrower and each Guarantor.
103    “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower or of the Specified Parties taken as a whole; (b) a material impairment
of the rights and remedies of any Agent or any Lender under any Loan

-13-

--------------------------------------------------------------------------------



Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.
104    “Material Contract” means each contract listed on Schedule 6.19
(including amendments to contracts listed on Schedule 6.19) and each other
agreement to which a Loan Party or any Subsidiary thereof is a party that is
filed with the SEC before or after the Closing Date.
105    “Material Real Property” means any fee owned real Property of the
Borrower, any other Loan Party or any Subsidiary thereof that has a net book
value in excess of $250,000 individually or $500,000 in the aggregate.
106    “Maturity Date” means the date that is six months after the Closing Date
(the “Original Maturity Date”), or, if the Loans are extended pursuant to
Section 2.12, the date that is three months after the Original Maturity Date
(the “Extended Maturity Date”).
107    “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
108    “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
109    “Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
110    “Net Cash Proceeds” means:
(a)    with respect to any Disposition by the Borrower, any other Loan Party or
any of their Subsidiaries, or any Extraordinary Receipt received or paid to the
account of the Borrower, any other Loan Party or any of their Subsidiaries, the
excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such transaction (including any cash or cash equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be (and is) repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket fees and expenses incurred by the
Borrower, such other Loan Party or such Subsidiary in connection with such
transaction, (C) the amount of such proceeds that are required to be (and are)
paid under the “Special Proceeds” section of the Settlement Agreement, as in
effect on the date hereof, (D) Taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of such
transaction; provided that, if the amount of any estimated taxes pursuant to
subclause (D) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds, (E) amounts provided as a reserve in accordance
with GAAP against any liabilities under any indemnification obligation or
purchase price adjustment associated with

-14-

--------------------------------------------------------------------------------



such Disposition (provided that to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds), and (F) reasonable and customary cash escrows (until released from
escrow to the Borrower or any of its Subsidiaries) from the sale price for such
Disposition; and
(b)    with respect to the sale or issuance of any Equity Interest by the
Borrower, any other Loan Party or any of their Subsidiaries, or the incurrence
or issuance of any Indebtedness by the Borrower, any other Loan Party or any of
their Subsidiaries, the excess of (i) the sum of the cash and cash equivalents
received in connection with such transaction over (ii) the underwriting
discounts and commissions, and other reasonable and customary out-of-pocket fees
and expenses, incurred by the Borrower, such other Loan Party or such Subsidiary
in connection therewith.
111    “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
112    “NPL” means the National Priorities List under CERCLA.
113    “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, including any Premium, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
114    “OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
115    “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
116    “Original Maturity Date” has the meaning set forth in the definition of
“Maturity Date”.
117    “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security

-15-

--------------------------------------------------------------------------------



interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).
118    “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, transfer,
assignment or otherwise with respect to any Loan Document.
119     “Participant” has the meaning specified in Section 10.06(d).
120    “Participant Register” has the meaning specified in Section 10.06(d).
121    “PBGC” means the Pension Benefit Guaranty Corporation.
122    “Pension Act” means the Pension Protection Act of 2006.
123    “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
124    “Pension Plan” means any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412 of the Code.
125    “Permitted Liens” shall mean Liens of the type described in Section 7.01.
126    “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
127    “Plan” means any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
128    “Platform” has the meaning specified in Section 6.02.
129    “Premium” means any Prepayment Premium and/or Change of Control Premium.
“Prepayment Premium” shall mean, (a) with respect to any applicable prepayment
or repayment of Loans made on or prior to the Original Maturity Date, an amount
equal to (i) 4% multiplied by (ii) the principal amount of the applicable Loans
being prepaid or repaid (or that are required to be prepaid or repaid) on such
date, and (b) with respect to any prepayment or repayment of Loans made after
the Original Maturity Date, $0.

-16-

--------------------------------------------------------------------------------



130    “Property” of any Person means any property or assets (whether real,
personal, or mixed, tangible or intangible) of such Person.
131    “Public Lender” has the meaning specified in Section 6.02.
132    “Register” has the meaning specified in Section 10.06(c).
133    “Recipient” means the Administrative Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder.
134    “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
135    “Release” means any release, spill, emission, discharge, deposit,
disposal, leaking, pumping, pouring, dumping, emptying, injection or leaching
into the Environment, or into, from or through any building, structure or
facility.
136    “Reportable Event” means any of the events set forth in Section 4043(c)
of ERISA, other than events for which the 30 day notice period has been waived.
137    “Required Amortization Amount” means, with respect to any Amortization
Date, an amount equal to (a) the amount set forth opposite such Amortization
Date on Schedule 2.05 or, in the case of Extended Loans, Schedule 2.12, minus
(b) the principal amount of any prepayment of Loans made pursuant to Section
2.03(b)(v) after the Amortization Date occurring immediately before such
Amortization Date (or, with respect to the first Amortization Date, the Closing
Date), provided that such amount cannot be less than zero.
138    “Required Lenders” means, as of any date of determination, Lenders
holding more than 50% of the Facility on such date.
139    “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Article IV, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
140    “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent

-17-

--------------------------------------------------------------------------------



of any thereof), or any option, warrant or other right to acquire any such
dividend or other distribution or payment.
141    “Sanction(s)” means any sanction administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or other
relevant sanctions authority.
142    “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
143    “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
144    “SEC Matters” means any disputes, litigations or other actions arising
out of or in connection with the Borrower’s failure to timely comply with its
reporting obligations under the Securities Exchange Act of 1934 prior to the
Filing Date.
145    “Secured Parties” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.06, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.
146    “Security Agreement” has the meaning specified in Article IV.
147    “Security Agreement Supplement” means the joinder agreement described in
Section 20 of the Security Agreement.
148    “Settlement Agreement” means that certain Settlement Agreement Regarding
ADA-ES’ Indemnity Obligations dated as of November 28, 2011 among ADA-ES, the
ECP Defendants (as defined therein), and the AC Venture Defendants (as defined
therein).
149    “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

-18-

--------------------------------------------------------------------------------



150    “Specified Parties” means the Borrower, each other Loan Party, the
Subsidiaries of the Borrower and each other Loan Party, CCS, and CCSS.
151    “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. For the avoidance of doubt, as of the date hereof, CCS and CCSS do
not constitute Subsidiaries.
152    “Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
153    “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear
on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).
154    “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
155    “Threshold Amount” means $500,000.
156    “UCC” means the Uniform Commercial Code as in effect in the State of New
York provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
157    “United States” and “U.S.” mean the United States of America.
158    “U.S. Person” means any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Code.

-19-

--------------------------------------------------------------------------------



159    “U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried

-20-

--------------------------------------------------------------------------------



at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II    
THE LOANS
2.01    The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a single loan to the Borrower on the Closing
Date in an amount not to exceed such Lender’s Commitment. The Borrowing shall
consist of Loans made simultaneously by the Lenders in accordance with their
respective Applicable Percentage of the Facility. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed.
2.02    Borrowing.
(c)    The Borrowing, shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which shall be given pursuant to a Loan Notice. Such
Loan Notice must be received by the Administrative Agent not later than 11:00
a.m. three Business Days prior to the Closing Date (or such shorter period as
approved by the Required Lenders). Such Loan Notice shall specify (i) the
requested date of the Borrowing (which shall be a Business Day and the Closing
Date), and (ii) the principal amount of Loans to be borrowed.
(d)    Following receipt of the Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
Loans. Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 11:00 a.m. on the Closing Date. Upon

-21-

--------------------------------------------------------------------------------



satisfaction of the applicable conditions set forth in Article IV, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds, in accordance with instructions provided to the Administrative Agent by
the Borrower.
2.03    Prepayments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Loans in whole or in part;
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. three Business Days prior to any date of prepayment of
Loans; and (B) any prepayment of Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof or if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage). If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Loan shall be
accompanied by all accrued interest on the amount prepaid and, if applicable,
the Prepayment Premium. Each prepayment of the outstanding Loans pursuant to
this Section 2.03(a) shall be applied to the principal repayment installments
thereof in inverse order of maturity, and each such prepayment shall be paid to
the Lenders in accordance with their respective Applicable Percentages.
(b)    Mandatory.
(i)    If any Loan Party or any of its Subsidiaries Disposes of any property
that is permitted by Section 7.05(e) or that is not permitted by Section 7.05,
which, in either case, results in the realization by such Person of Net Cash
Proceeds, the Borrower shall prepay, or cause to be prepaid, an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds, immediately
upon receipt thereof by such Person (such prepayments to be applied as set forth
in clause (vi) below).
(ii)    Upon the sale or issuance by any Loan Party or any of its Subsidiaries
of any of its Equity Interests (other than any sales or issuances of Equity
Interests to another Loan Party), the Borrower shall prepay, or cause to be
prepaid, an aggregate principal amount of Loans equal to 35% of all Net Cash
Proceeds received therefrom, immediately upon receipt thereof by such Loan Party
or such Subsidiary (such prepayments to be applied as set forth in clause (vi)
below).
(iii)    Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02), the Borrower shall prepay, or
cause to be prepaid, an aggregate principal amount of Loans equal to 100% of all
Net Cash Proceeds received therefrom, immediately upon receipt thereof by such
Loan Party or such Subsidiary (such prepayments to be applied as set forth in
clause (vi) below).

-22-

--------------------------------------------------------------------------------



(iv)    Upon any Extraordinary Receipt received by or paid to or for the account
of any Loan Party or any of its Subsidiaries, and not otherwise included in
clause (i), (ii), (iii) or (v) of this Section 2.03(b), the Borrower shall
prepay, or cause to be prepaid, an aggregate principal amount of Loans equal to
100% of all Net Cash Proceeds received therefrom, immediately upon receipt
thereof by such Loan Party or such Subsidiary (such prepayments to be applied as
set forth in clause (vi) below); provided, however, that, at the election of the
Borrower (as notified by the Borrower to the Administrative Agent on or prior to
the date of receipt of such Extraordinary Receipt), and so long as no Default
shall have occurred and be continuing, such Loan Party or such Subsidiary may,
within 90 days after the receipt of such Net Cash Proceeds, use such cash
proceeds to replace or repair the assets in respect of which the Extraordinary
Receipts were received or reinvest such cash proceeds in other capital assets
used or useful in the business of the Borrower and its Subsidiaries; and
provided, further, however, that any Net Cash Proceeds not so applied shall be
immediately applied after the expiration of such 90-day period to the prepayment
of the Loans as set forth in this Section 2.03(b)(iv);
(v)    Upon release to any Loan Party or any Subsidiary thereof of any cash or
cash equivalents that previously secured any Cash Secured Letters of Credit, the
Borrower shall prepay, or cause to be prepaid, an aggregate principal amount of
Loans equal to 100% of such cash or cash equivalents, immediately upon receipt
thereof by such Loan Party or such Subsidiary (such prepayments to be applied as
set forth in clause (vi) below).
(vi)    Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.03(b) shall be applied to the principal repayment installments of the
Facility in inverse order of maturity.
(c)    Prepayment Premium. Each prepayment or repayment of Loans that is (or is
required to be) made under (i) Section 2.03(a), (ii) Section 2.03(b), or (iii)
as a result of acceleration of the Loans under Article VIII, shall be made
together with the Prepayment Premium and all unpaid interest on the amount so
prepaid or repaid, provided that such Prepayment Premium shall not be due in
connection with any prepayment or repayment of Loans (A) made pursuant to
Section 2.03(b)(iv) until the aggregate amount of principal repaid or prepaid
pursuant to such Section exceeds $1,000,000 or (B) made pursuant to Section
2.03(b)(v) to the extent (and only to the extent) that the amount of such
repayment or prepayment is applied to the Required Amortization Amount due on
the next Amortization Date in accordance with the definition of “Required
Amortization Amount”. Notwithstanding the foregoing, if the Loans are repaid in
full on the Maturity Date in accordance with the terms of this Agreement, no
Prepayment Premium shall be due in connection therewith.
(d)    Change of Control Premium. If a Change of Control occurs, the Required
Lenders may, at their option and in their sole discretion, instruct the
Administrative Agent by written notice to the Borrower to require the Borrower
to repay all of the Obligations in cash in an amount equal to 100% of the
aggregate unpaid principal amount of the Obligations then outstanding plus the
Change of Control Premium (the “Change of Control Prepayment”). The Borrower
must pay

-23-

--------------------------------------------------------------------------------



the Change of Control Prepayment within 10 Business Days of demand therefor by
the Administrative Agent.
2.04    Termination of Commitments. The Aggregate Commitments shall be
automatically and permanently reduced to zero on the Closing Date after giving
effect to the Borrowing made on such date.
2.05    Repayment of Loans. On each Amortization Date, the Borrower shall repay
to the Administrative Agent, for the pro rata benefit of the Lenders, the
principal of the Loans in an amount equal to the Required Amortization Amount.
On the Maturity Date, the Borrower shall repay to the Administrative Agent, for
the pro rata benefit of the Lenders, the aggregate principal amount of all Loans
outstanding on such date, together with any other Obligations outstanding on
such date.
2.06    Interest.
(a)    Subject to the provisions of Section 2.06(b), each Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Interest Rate.
(b)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at an
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(c)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at an interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(d)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in Section 2.06(b)(i) above), the Borrower shall
pay interest on the principal amount of all outstanding Obligations hereunder at
an interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(e)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(f)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.07    Fees.

-24-

--------------------------------------------------------------------------------



(a)    The Borrower shall pay to the Administrative Agent, for its own account,
fees in the amounts and at the times specified in the Agent Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
(b)    The Borrower shall pay to the Lenders, for their own accounts, fees in
the amounts and at the times specified in the Lender Fee Letter and such other
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.
2.08    Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.10(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
2.09    Evidence of Debt.
(a)    The Borrowing shall be evidenced by one or more accounts or records
maintained by such Lender and by the Administrative Agent in the ordinary course
of business. The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Borrowing made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender (which may be made through the
Administrative Agent), the Borrower shall execute and deliver to such Lender a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.
(b)    In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
2.10    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 11:00 a.m. on the date specified herein. The Administrative Agent
will promptly distribute

-25-

--------------------------------------------------------------------------------



to each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
11:00 a.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.
(b)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
Closing Date that such Lender will not make available to the Administrative
Agent such Lender’s share of the Borrowing to be made on such date, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, but without any obligation to do so, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Federal Funds , plus any administrative, processing or similar fees
customarily charged by the Lenders in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the Interest Rate. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
the Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(c)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption, but
without any obligation to do so, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Rate. A notice of the Administrative Agent to any
Lender or the Borrower with respect to any amount owing under this subsection
(c) shall be conclusive, absent manifest error.
(d)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for the Loan to be made by such Lender on the
Closing Date as provided in the foregoing provisions of this Article II, and
such funds are not made available to the

-26-

--------------------------------------------------------------------------------



Borrower by the Administrative Agent because the conditions to the Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).
(f)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(g)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of fees of the Administrative Agent and the Collateral Agent
(including fees of legal counsel) then due hereunder, ratably among such agents
in accordance with the amounts of fees then due to such parties; (ii) second,
toward payment of fees of the Lenders then due hereunder, ratably among such
parties in accordance with the amounts of fees then due to such parties; and
(iii) third, toward payment of interest then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest then due to
such parties; and (iii) fourth, toward payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans of the other Lenders, or make such

-27-

--------------------------------------------------------------------------------



other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to (A) apply to
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement or (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans, other than an assignment to the Borrower or any Affiliate thereof (as to
which the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.12    Right to Extend the Original Maturity Date.
(a)    The Borrower shall have the right, in its discretion, to be exercised by
notice in writing to the Administrative Agent (which notice shall be promptly
provided by the Administrative Agent to each Lender), delivered not less than 10
Business Days prior to the Original Maturity Date, to extend the Maturity Date
of the Loans to the Extended Maturity Date (any Loans so extended, the “Extended
Loans”), so long as:
(i)    the Filing Date shall have occurred on or before the Original Maturity
Date;
(ii)    the Borrower shall have delivered to the Administrative Agent and the
Lenders the financial statements required to be delivered by Section 6.01(a) for
the fiscal year ending December 31, 2015;
(iii)    the representations and warranties of the Borrower and each other Loan
Party contained in Article V and the other Loan Documents, are true and correct
on and as of the Original Maturity Date, before and after giving effect to the
extension of the Loans on such date;
(iv)    no Default or Event of Default shall have occurred and be continuing on
the Original Maturity Date or would occur after giving effect to the extension
of the Loans on such date;

-28-

--------------------------------------------------------------------------------



(v)    on or prior to the Original Maturity Date, CCS shall have leased or sold
at least one additional refined coal facility to a third party that is not an
Affiliate of the Loan Parties that is not leased or sold as of the Closing Date;
(vi)    the Borrower shall have delivered evidence to the Required Lenders
(reasonably acceptable to them), that the Borrower is in compliance with Section
6.15(a) on and as of the Original Maturity Date; and
(vii)    on or prior to the Original Maturity Date, the Borrower shall have paid
to the Lenders, for their own accounts, a fee in an amount equal to 4% of the
outstanding Loans held by such Lender as of the Original Maturity Date after
giving effect to the Required Amortization Amount required to be paid (and paid)
by the Borrower on such date (it being understood, that such fees shall be fully
earned when due and shall not be refundable for any reason whatsoever).
2.13    Representation by Lenders. Each of the Lenders represents and warrants
to the Borrower that as of the date hereof, such Lender is a “qualified
purchaser,” as such term is defined in Section 2(a)(51) of the Investment
Company Act of 1940, as amended, and Rules 2a51-1, 2a51-2 and 2a51-3 thereunder.
ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(e)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws to withhold or deduct any Taxes from any payment, then (A) such
Loan Party or the Administrative Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that

-29-

--------------------------------------------------------------------------------



after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(f)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(g)    Tax Indemnifications.
(i)    The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent against any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(h)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report

-30-

--------------------------------------------------------------------------------



such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(i)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments

-31-

--------------------------------------------------------------------------------



under any Loan Document, IRS Form W-8BEN-E (or W-8BEN, as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI; .
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable

-32-

--------------------------------------------------------------------------------



Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(j)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 3.01, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such tax had
never been paid. This subsection shall not be construed to require any Recipient
to available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.
(k)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

-33-

--------------------------------------------------------------------------------



3.02    Increased Costs.
(e)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender; or
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan, or of maintaining its obligation to
make any such Loan, or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, the Borrower will pay to such Lender, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
(f)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(g)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding company
as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
(h)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.02 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

-34-

--------------------------------------------------------------------------------



3.03    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make its Loan
to the Borrower through any Lending Office, provided that the exercise of this
option shall not affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.02, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, then at the request of the Borrower such
Lender shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.02,
as the case may be, in the future, and (ii) in each case, would not subject such
Lender, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender, as the case may be. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.02, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.03(a), the Borrower may replace such Lender in accordance with Section 10.13.
3.04    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments, repayment of the Obligations hereunder,
and resignation or removal of the Administrative Agent.
ARTICLE IV    
CONDITIONS PRECEDENT TO LOANS
The obligation of each Lender to make its Loan hereunder on the Closing Date is
subject to satisfaction of the following conditions precedent:
(i)    Each Lender’s receipt of the following, each of which shall be originals
or telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to each of the Lenders:
(iii)    executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;
(iv)    a Note executed by the Borrower in favor of each Lender requesting a
Note;

-35-

--------------------------------------------------------------------------------



(v)    a pledge and security agreement, in substantially the form of Exhibit F
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 6.12, in each case as amended, the “Security
Agreement”), duly executed by each Loan Party, together with:
(A)    certificates and instruments representing the Pledged Equity referred to
therein accompanied by undated stock powers or instruments of transfer executed
in blank,
(B)    proper Financing Statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Required Lenders may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement,
(C)    certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name any Loan Party as debtor and that
are filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that the Required Lenders deem necessary or appropriate, none of which encumber
the Collateral covered or intended to be covered by the Collateral Documents
(other than Permitted Liens),
(D)    the Account Control Agreements duly executed by the appropriate parties
governing each deposit account and securities account owned by a Loan Party on
the Closing Date, and
(E)    evidence that all other actions, recordings and filings that the Required
Lenders may deem necessary or desirable in order to perfect the Liens created
under the Security Agreement has been taken or will be taken substantially
concurrently with, or immediately following, the making of the Loans hereunder
(including receipt of duly executed payoff letters, UCC-3 termination statements
and landlords’ and bailees’ waiver and consent agreements);
(vi)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Required Lenders may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to be a party;
(vii)    such documents and certifications as the Required Lenders may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in

-36-

--------------------------------------------------------------------------------



each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(viii)    a favorable opinion of Gibson Dunn & Crutcher, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;
(ix)    a favorable opinion of Fortis Law Partners LLC, counsel to the Loan
Parties in Colorado, addressed to the Administrative Agent and each Lender, as
to such matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;
(x)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
(xi)    a certificate signed by a Responsible Officer of the Borrower certifying
that (A) the representations and warranties of the Borrower and each other Loan
Party contained in Article V and the other Loan Documents, are true and correct
on and as of the Closing Date, and (B) no Default exists;
(xii)    a certificate attesting to the Solvency of the Borrower and its
Subsidiaries, taken as a whole, from the chief financial officer of the
Borrower;
(xiii)    a Loan Notice executed by the Borrower;
(xiv)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Collateral Agent, on behalf of the Secured
Parties, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;
(xv)    an agreement duly executed by CCS, whereby CCS agrees to make all
payments under the CCS License Agreement into a deposit account that is subject
to an Account Control Agreement and containing such other agreements and
acknowledgments from CCS as the Required Lenders may request, such agreement to
be in form and substance acceptable to the Required Lenders (the “CCS Consent
Agreement”);
(xvi)    an agreement duly executed by each issuer of Cash Secured Letters of
Credit on the Closing Date, whereby such issuer agrees to make all releases of
cash and/or cash collateral in respect of such Cash Secured Letters of Credit
into a deposit or securities

-37-

--------------------------------------------------------------------------------



account that is subject to an Account Control Agreement, such agreement to be in
form and substance acceptable to the Required Lenders (each, a “Cash Secured LC
Direction Letter”); and
(xvii)    an agreement from NexGen Refined Coal, LLC with respect to the pledge
of ADA-ES’ Equity Interests in CCSS pursuant to the Security Agreement, which
agreement shall be in form and substance acceptable to the Required Lenders; and
(xviii)    such other assurances, certificates, documents, consents or opinions
as the Required Lenders reasonably may require.
(j)    All fees required to be paid to the Administrative Agent and the Lenders
on or before the Closing Date shall have been paid.
(k)    The Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent and to the Lenders in accordance with
Section 10.04 (directly to such counsel if requested by the Administrative Agent
or such Lender, as the case may be) to the extent invoiced prior to the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent or the Lenders, as the case may be).
(l)    The Lenders shall have completed a due diligence investigation of the
Specified Parties in scope, and with results, satisfactory to the Lenders.
Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this Article
IV, each Lender that has signed this Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power. Each of the Borrower and its
Subsidiaries and, to the knowledge of the Borrower, each other Specified Party
(a) is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business

-38-

--------------------------------------------------------------------------------



requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person (including, without limitation, any
owner of Equity Interests in CCSS) is necessary or required in connection with
(a) the execution, delivery or performance by any Loan Party of this Agreement
or any other Loan Document, (b) the grant by any Loan Party of the Liens granted
by it pursuant to the Collateral Documents, (c) the perfection or maintenance of
the Liens created under the Collateral Documents (including the first priority
nature thereof) or (d) the exercise by any Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents, except (i) for the authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect (and other than contemplated, but not yet made,
filings of UCC financing statements or the equivalent under applicable Law with
the appropriate offices) and (ii) to the extent that the failure of any
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person to have been duly
obtained, taken, given, or made or to be in full force and effect, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
5.05    Litigation. Except for any such matters that may exist or be threatened
or contemplated in connection with the SEC Matters, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower any of its Subsidiaries and, to the
knowledge of the Borrower, any other Specified Party or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement,
any other Loan Document, or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.
5.06    No Default.

-39-

--------------------------------------------------------------------------------



(c)    Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any other Specified Party is in default under or with respect to,
or a party to, any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(d)    No Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.
(e)    No “event of default” or similar event, however defined, has occurred and
is continuing under the ADA-ES Working Capital Agreement.
(f)    To the knowledge of the Borrower, CCS is not in default under, and is in
compliance in all material respects with its obligations under, each of the CCS
Working Capital Agreement and the CCS License Agreement. To the knowledge of the
Borrower, each of the CCS Consent Agreement and the CCS License Agreement is in
full force and effect and CCS has no defenses or offsets to the performance of
its obligations thereunder.
(g)    To the knowledge of the Borrower, CCSS is not in default under, and is in
compliance in all material respects with its obligations under, any Indebtedness
of CCSS in excess of the Threshold Amount.
5.07    Ownership of Property. The Borrower and its Subsidiaries and, to the
knowledge of the Borrower, each other Specified Party has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
5.08    Environmental Compliance.
(b)    The Borrower and its Subsidiaries and, to the knowledge of the Borrower,
each other Specified Party conducts in the ordinary course of business a review
of the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(c)    None of the properties currently or formerly owned or operated by the
Borrower nor its Subsidiaries nor, to the knowledge of the Borrower, any other
Specified Party is listed or formally proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property; there are no and to the best knowledge of the Borrower never have been
any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by the Borrower nor its Subsidiaries nor, to the knowledge of the
Borrower, any other Specified Party or, on any property formerly owned or
operated by the Borrower or any Subsidiary, or to the best of the knowledge of
the Borrower, any other Specified Party; there is no asbestos or
asbestos-containing material on, at

-40-

--------------------------------------------------------------------------------



or in any property currently owned or operated by the Borrower nor its
Subsidiaries nor, to the knowledge of the Borrower, any other Specified Party;
and Hazardous Materials have not been Released on, at, under or from any
property currently or formerly owned or operated by the Borrower nor its
Subsidiaries nor, to the knowledge of the Borrower, any other Specified Party in
a manner, form or amount which could reasonably be expected to result in
material liability of the Borrower or its Subsidiaries or, to the knowledge of
the Borrower, any other Specified Party.
(d)    Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any other Specified Party is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened Release of Hazardous Materials at, on, under, or from any
site, location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
the Borrower nor its Subsidiaries nor, to the knowledge of the Borrower, any
other Specified Party have been disposed of in a manner which could not
reasonably expected to result in material liability to such Specified Party.
(e)    The Borrower and its Subsidiaries and, to the knowledge of the Borrower,
the other Specified Parties: (i) are, and within the period of all applicable
statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them; (iii)
are, and within the period of all applicable statutes of limitation have been,
in compliance with all of their Environmental Permits; and (iv) to the extent
within the control of the Specified Parties, each of their Environmental Permits
will be timely renewed and complied with, any additional Environmental permits
that may be required of any of them will be timely obtained and complied with,
without material expense, and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained, without material expense.
5.09    Insurance. The properties of the Borrower and its Subsidiaries and, to
the knowledge of the Borrower, the other Specified Parties are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Specified
Party operates.
5.10    Taxes. The Borrower and its Subsidiaries and, to the knowledge of the
Borrower, the other Specified Parties have timely filed all federal, state and
other material tax returns and reports required to be filed, and have timely
paid all federal, state and other material Taxes (whether or not shown on a tax
return), including in its capacity as a withholding agent, levied or imposed
upon it or its properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed material tax assessment or other
claim against, and no material tax audit with respect to, the Borrower nor any
of its Subsidiaries nor, to the knowledge of the Borrower, any other Specified
Party. Neither the Borrower

-41-

--------------------------------------------------------------------------------



nor any of its Subsidiaries nor, to the knowledge of the Borrower, any other
Specified Party is party to any tax sharing agreement.
5.11    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code and other applicable laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code or an application for such a letter is currently being processed by the
Internal Revenue Service. To the best knowledge of the Borrower, nothing has
occurred that would prevent or result in the loss of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    Except as could not reasonably be expected to result, individually or in
the aggregate, in liability of any Specified Party, in excess of the Threshold
Amount: (i) no ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event; (ii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher; (iii) neither
the Borrower nor any ERISA Affiliate has incurred any material liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; and (iv) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or Section 4212(c) of ERISA.
(d)    Neither the Borrower nor any ERISA Affiliate maintains or contributes to,
or has any material unsatisfied obligation to contribute to, or material
liability under, any active or terminated Pension Plan.
(e)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):
(i)    any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in all material respects in accordance with
applicable accounting requirements;
(ii)    to the extent any Foreign Plan is required to be funded, the fair market
value of the assets of each funded Foreign Plan, the liability of each insurer
for any Foreign

-42-

--------------------------------------------------------------------------------



Plan funded through insurance or the book reserve established for any Foreign
Plan, together with any accrued contributions, is sufficient to procure or
provide for the accrued benefit obligations, as of the date hereof, with respect
to all current and former participants in such Foreign Plan according to the
actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable accounting requirements; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.
5.12    Subsidiaries; Equity Interests; Loan Parties. No Loan Party has any
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.12, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.12, free and clear of all
Liens except those created under the Collateral Documents. No Loan Party has any
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.12. Set forth on Part (c) of
Schedule 5.12 is a complete and accurate list of all Loan Parties, showing as of
the Closing Date (as to each Loan Party) the jurisdiction of its incorporation,
the address of its principal place of business and its U.S. taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation. The copy of the
organizational documents of each Loan Party and each amendment thereto provided
pursuant to clause (a)(v) of Article IV is a true and correct copy of each such
document, each of which is valid and in full force and effect.
5.13    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    None of the Borrower or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.
5.14    Disclosure. The reports, financial statements, certificates and other
information furnished in writing by any Loan Party or its counsel to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document, at the time furnished and taken as a whole, do
not contain any material misstatement of fact; provided that, with respect to
projected financial information and other forward looking statements, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
5.15    Compliance with Laws. Except for any such noncompliance in connection
with the SEC Matters, the Borrower and its Subsidiaries and, to the knowledge of
the Borrower, each other Specified Party is in compliance in all material
respects with the requirements of all Laws and all

-43-

--------------------------------------------------------------------------------



orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.16    Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
and, to the knowledge of the Borrower, each other Specified Party owns, or
possesses the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights that are reasonably necessary for the operation of their
respective businesses, without conflict with the rights of any other Person. To
the best knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Specified Party infringes upon any rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
5.17    Solvency. Immediately before and after giving effect to the Borrowing
hereunder, the Borrower is, individually and together with its Subsidiaries on a
consolidated basis, Solvent.
5.18    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain proceeding that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
5.19    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the Closing Date and neither the Borrower nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.
5.20    Representations with Respect to Certain Collateral.
(a)    As of the Closing Date, the Borrower anticipates that not less than
$4,000,000 of the cash and/or cash equivalents currently securing the Cash
Secured Letters of Credit issued under the ADA-ES Working Capital Agreement will
be transferred on or before June 30, 2016 by the issuer thereof into a deposit
or securities account of a Loan Party that is subject to an Account Control
Agreement.
(b)    Each issuer of Cash Secured Letters of Credit has executed and delivered
to the Administrative Agent a Cash Secured LC Direction Letter.
(c)    CCS has agreed to deliver all payments due to ADA-ES under the CCS
License Agreement to an account that is subject to an Account Control Agreement.
(d)    The exercise of any rights or remedies of the Collateral Agent and/or any
other Secured Party under the Collateral Documents will not give any
counterparty to a material

-44-

--------------------------------------------------------------------------------



Contractual Obligation with CCSS the right to (i) terminate such Contractual
Obligation or (ii) suspend its performance thereunder or (iii) seek any other
remedy with respect thereto, in either case, to the extent that the same could
reasonably be expected to result in a Material Adverse Effect.
(e)    The refined coal tonnage produced that is subject to the Refined Coal
Royalty (as such term is defined in the CCS License Agreement) during the fiscal
quarter ending September 30, 2015 was $7,000,000, which will be publicly
disclosed by Borrower at the time the material terms of this Agreement are
disclosed.
5.21    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.
5.22    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, and, to the extent applicable, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.
5.23    Settlement Agreement. The maximum aggregate face amount of letters of
credit that the Loan Parties could be required to provide pursuant to the
Settlement Agreement at any time between the Closing Date and the Maturity Date
is $22,500,000.
5.24    No CCS Material Adverse Effect. Except as has been publicly disclosed
prior to the date hereof (with such disclosures taken as a whole), since
December 31, 2010, there has been no event or circumstance, either individually
or in the aggregate, that has had or could reasonably be expected to result in a
Material Adverse Effect.
5.25    Permitted Debt and Liens. As of the Closing Date, (a) no Liens exist on
any Property of a Loan Party or Subsidiary thereof other than Permitted Liens
and (b) no Loan Party or Subsidiary thereof is liable with respect to any
Indebtedness other than Indebtedness permitted by Section 7.02.
5.26    Material Non-Public Information. Neither the Borrower nor any of its
Subsidiaries has provided any Lender any material non-public information prior
to the Closing Date in connection with the transactions contemplated hereby that
will not be publicly disclosed with the material terms of this Agreement.
ARTICLE VI    
AFFIRMATIVE COVENANTS

-45-

--------------------------------------------------------------------------------



So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower commencing with the fiscal year in which the
Filing Date occurs, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower commencing with the fiscal quarter in which
the Filing Date occurs, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;
As to any information contained in materials furnished pursuant to Section
6.02(a), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Required Lenders:
(g)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

-46-

--------------------------------------------------------------------------------



(h)    as soon as available, but in any event within 30 days after the end of
each fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for the Borrower and its
Subsidiaries and containing such additional information as any Lender through
the Administrative Agent may reasonably request;
(i)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a certificate signed by a Responsible Officer of the
Borrower certifying that no Default exists or, if any such Default shall exist,
stating the nature and status of such event; and
(j)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(a) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent may make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently

-47-

--------------------------------------------------------------------------------



on the first page thereof; (ii) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (iii) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (iv) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Each of the Lenders on the Closing Date shall be Public Lenders until such time,
if any, as any such Lender notifies the Borrower and the Administrative Agent
that it is no longer a Public Lender.
6.03    Notices. Promptly notify the Administrative Agent and each Lender:
(c)    of the occurrence of any Default;
(d)    of the (i) occurrence of any Disposition of property or assets for which
the Borrower is required to make, or cause to be made, a mandatory prepayment
pursuant to Section 2.03(b)(i), (ii) occurrence of any sale of capital stock or
other Equity Interests for which the Borrower is required to make, or cause to
be made, a mandatory prepayment pursuant to Section 2.03(b)(ii), (iii)
incurrence or issuance of any Indebtedness for which the Borrower is required to
make, or cause to be made, a mandatory prepayment pursuant to Section
2.03(b)(iii), and (iv) receipt of any Extraordinary Receipt for which the
Borrower is required to make, or cause to be made, a mandatory prepayment
pursuant to Section 2.03(b)(iv); and
(e)    the release of any cash or cash equivalents in respect of any Cash
Secured Letters of Credit for which the Borrower is required to make, or cause
to be made, a mandatory prepayment pursuant to Section 2.03(b)(v).
Each notice pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached.
6.04    Payment of Obligations. (a) Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (i) all material
Tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (ii) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (iii) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness; other than (x) in each case, any such
obligation or liability which is being contested in good faith and by
appropriate proceedings if it has maintained reserves or other appropriate
provisions with respect thereto in accordance with (and to the extent required
by) GAAP and (y) in the cases of subclauses (ii) and (iii) above only, any such
obligation or liability the failure to pay and discharge could not reasonably be
expected to have a Material Adverse Effect or result in the seizure or levy of
any material Property of the Borrower or any other Specified Party; and (b)
timely file all material Tax returns required to be filed.

-48-

--------------------------------------------------------------------------------



6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; provided, however, that the Borrower and its Subsidiaries may
consummate any merger or consolidation permitted under Section 7.04; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
6.07    Maintenance of Insurance.
(f)    Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and all such insurance shall (i) provide for not less than 30 days’
prior notice to the Collateral Agent of termination, lapse or cancellation of
such insurance, (ii) name the Collateral Agent as loss payee (in the case of
property insurance) or additional insured on behalf of the Secured Parties (in
the case of liability insurance) or loss payee (in the case of property
insurance), as applicable, (iii) if reasonably requested by the Required
Lenders, include a breach of warranty clause and (iv) be reasonably satisfactory
in all other respects to the Required Lenders.
(g)    If any portion of any real Property that constitutes Collateral is at any
time located in an area identified by the Federal Emergency Management Agency
(or any successor agency) as a Special Flood Hazard Area with respect to which
flood insurance has been made available under the National Flood Insurance Act
of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Required Lenders.
6.08    Compliance with Laws. Except for any such noncompliance in connection
with the SEC Matters, comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

-49-

--------------------------------------------------------------------------------



6.09    Books and Records. From and after the Filing Date, (a) maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
6.11    Use of Proceeds. Use the proceeds of the Loans for general corporate
purposes of the Loan Parties not in contravention of any Law or of any Loan
Document.
6.12    Covenant to Guarantee Obligations and Give Security.
(c)    With respect to any property (other than any Excluded Property and real
property that does not constitute Material Real Property) acquired after the
Closing Date by any Loan Party, including without limitation any property that
ceases to be Excluded Property and any real property that becomes Material Real
Property, that is not subject to a perfected Lien under the Collateral Documents
with the priority required by the Collateral Documents, promptly (but in any
event within 15 days of any such acquisition or applicable request) (i) execute
and deliver to the Collateral Agent such amendments or addendums to the
Collateral Documents or such other documents (including any mortgages or deeds
of trust) as the Required Lenders reasonably request to grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in such
property, and (ii) take all actions necessary (subject to any express exceptions
contained in the Collateral Documents) to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such property (subject only to applicable Permitted Liens), including without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Collateral Documents or by law or as may
be reasonably requested by the Required Lenders.
(d)    With respect to any new Subsidiary created or acquired after the Closing
Date by any Loan Party, promptly (but in any event within 15 days of any such
creation or acquisition or request), (i) execute and deliver to the Collateral
Agent such amendments or addendums to the Collateral Documents as the Required
Lenders reasonably request to grant to the Collateral Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Equity
Interests of such new Subsidiary that is owned by such Loan Party (subject only
to applicable Permitted Liens), (ii) deliver to the Collateral Agent the
certificates (if any) representing such Equity Interests, together with undated
stock powers or share transfer forms, in blank, executed and delivered by a

-50-

--------------------------------------------------------------------------------



duly authorized officer of the applicable Loan Party, (iii) cause such new
Subsidiary, (A) to become a party to the Guaranty and the Collateral Documents,
and (B) to take such actions necessary to grant to the Collateral Agent for the
benefit of the Secured Parties a perfected first priority security interest in
the collateral described in the Collateral Documents with respect to such new
Subsidiary (subject only to applicable Permitted Liens), including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Collateral Documents or by law or as may
be reasonably requested by the Required Lenders, and (iv) if requested by the
Required Lenders, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Required Lenders.
(e)    At any time upon request of the Required Lenders, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Required Lenders may deem necessary or desirable in obtaining the
full benefits of, or (as applicable) in perfecting and preserving the Liens
granted or required to be granted by the Loan Documents, subject to any express
exceptions contained in the Loan Documents.
(f)    Notwithstanding anything in the Loan Documents, in no event shall (i) ADA
Analytics US or ADA Analytics Israel be required to become Guarantors, or (ii)
any Loan Party be required to pledge as Collateral any of the Equity Interests
in ADA Analytics Israel or more than 65% of the voting Equity Interests in ADA
Analytics US (but, for the avoidance of doubt, 100% of any non-voting Equity
Interests therein shall be pledged as Collateral), in each case, only for so
long as ADA Analytics Israel is a Foreign Subsidiary and ADA Analytics US is a
disregarded entity for U.S. federal income Tax purposes that owns ADA Analytics
Israel (and if any of such conditions cease to be true, the Loan Parties take
such actions as may be requested by the Required Lenders in order to cause such
Subsidiaries to become Guarantors and the Equity Interests therein and assets
thereof to become Collateral, all as provided in this Section 6.12).
6.13    Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
response or other corrective action necessary to address all Hazardous Materials
at, on, under or emanating from any of properties owned, leased or operated by
it in accordance with the requirements of all Environmental Laws, except where
the failure to take any of the foregoing actions could not reasonably be
expected to have a Material Adverse Effect; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
6.14    [Reserved.]
6.15    Cash Balance; Refined Coal Royalty.

-51-

--------------------------------------------------------------------------------



(a)    Retain at all times a minimum Cash Balance of (i) before the Original
Maturity Date, $3,000,000 and (ii) from and after the Original Maturity Date,
$4,000,000, in each case, in deposit and/or securities accounts owned by Loan
Parties that are subject to Account Control Agreements.
(b)    Publicly disclose the Cash Balance and any restricted cash and cash
equivalents of the Loan Parties as of the end of each fiscal quarter within 45
days of the end of such fiscal quarter, commencing with the fiscal quarter
ending September 30, 2015.
(c)    Publicly disclose the refined coal tonnage produced that is subject to
the Refined Coal Royalty (as such term is defined in the CCS License Agreement)
during each fiscal quarter as well as the methodology for calculating the
Refined Coal Royalty, in each case within 45 days of the end of each fiscal
quarter, commencing with the fiscal quarter ending September 30, 2015.
6.16    Cash Secured Letters of Credit. Cause the issuer of each Cash Secured
Letter of Credit to execute and deliver to the Administrative Agent a Cash
Secured LC Direction Letter.
6.17    Further Assurances. Promptly upon reasonable request by the Required
Lenders, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Collateral Agent, or any
Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable law, subject any
Loan Party’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so, in each case, for the
avoidance of doubt, subject to the express terms of, including any express
exceptions set forth in, the Collateral Documents.
6.18    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrower or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.

-52-

--------------------------------------------------------------------------------



6.19    Information Regarding Collateral. Not effect any change (i) in any Loan
Party’s legal name, (ii) in the location of any Loan Party’s chief executive
office, (iii) in any Loan Party’s identity or organizational structure, (iv) in
any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number, if any, or (v) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Agents not less than 15 days’
prior written notice (in the form of certificate signed by a Responsible
Officer), or such lesser notice period agreed to by the Required Lenders, of its
intention so to do, clearly describing such change and providing such other
information in connection therewith as the Required Lenders may reasonably
request and (B) it shall have taken all action reasonably satisfactory to the
Required Lenders to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable. Each Loan Party agrees to promptly provide the
Collateral Agent with certified Organization Documents reflecting any of the
changes described in the preceding sentence.
6.20    Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, use commercially
reasonable efforts to maintain each such Material Contract in full force and
effect, enforce each such Material Contract in accordance with its terms, take
all such action to such end as may be from time to time requested by the
Required Lenders and, upon request of the Required Lenders, make to each other
party to each such Material Contract such demands and requests for information
and reports or for action as any Loan Party or any of its Subsidiaries is
entitled to make under such Material Contract, and cause each of its
Subsidiaries to do so, except, in any case, where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
6.21    Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, and
maintain policies and procedures designed to promote and achieve compliance with
such laws.
6.22    Return of Cash Collateral. Promptly after the Filing Date, the Borrower
will use its reasonable efforts to seek the return of any cash or cash
equivalents securing Cash Secured Letters of Credit issued under the ADA-ES
Working Capital Agreement.
ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following:

-53-

--------------------------------------------------------------------------------



(k)    Liens pursuant to any Loan Document;
(l)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(c), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(c);
(m)    Liens for ad valorem property taxes not yet due or Liens for taxes which
are being contested in good faith and by appropriate proceedings diligently
conducted (which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien), if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(n)    Liens on property (including capital stock) existing at the time of
acquisition of the property by the Borrower or any Subsidiary of the Borrower;
provided, that such Liens were in existence prior to, and not incurred in
contemplation of, such acquisition;
(o)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted (which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(p)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(q)    pledges or deposits to secure the performance of bids, trade contracts
and leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(r)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;
(s)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(t)    Liens contained in purchase and sale agreements or lease agreements with
respect to transactions permitted hereunder that limit the transfer of the
assets subject to the applicable agreement pending the closing or completion of
the transactions contemplated thereby or the termination of the lease,
respectively;

-54-

--------------------------------------------------------------------------------



(u)    non-exclusive licenses and sublicenses of Intellectual Property granted
in the ordinary course of business on customary terms and conditions with regard
to sales or leases of equipment, refined coal facilities, chemicals, products or
services as required by customers and contractual counterparties in the ordinary
course of business;
(v)    Liens on inventory and products securing the obligations of any Specified
Party contemplated or granted in connection with the lease, sale or operation of
refined coal facilities (in a manner consistent with Borrower’s public
disclosures including those filed or furnished by Borrower to the SEC describing
refined coal transactions prior to the date hereof), or the sale or lease of,
emissions control equipment, chemicals, products or services, in each case in
the ordinary course of business, in accordance with the terms of transaction
documents customarily required by customers and contractual counterparties when
buying or leasing such goods or services, including but not limited to purchase
money security interests, rights to work in progress, identified inventory, or
offsets in the ordinary course of business, which Liens do not (i) in the
aggregate materially detract from the value of the Collateral (taken as a whole)
or (ii) secure any Indebtedness;
(w)    Liens granted pursuant to the ADA-ES Working Capital Agreement as in
effect as of the date hereof on cash, Cash Equivalents, and the collateral
described in the financing statement filed with the Colorado Secretary of State
on September 20, 2013, naming ADA-ES as debtor and Colorado Business Bank as
secured party (File No. 20132082718);
(x)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of the Borrower or any Subsidiary thereof;
(y)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower or its Subsidiaries or materially
detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness;
(z)    so long as the issuer thereof has executed and delivered to the
Administrative Agent a Cash Secured LC Direction Letter, Liens on cash and Cash
Equivalents securing Cash Secured Letters of Credit incurred pursuant to Section
7.02(g); and
(aa)    other Liens securing Indebtedness or other obligations outstanding in an
aggregate principal amount not to exceed $500,000.
7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(f)    Indebtedness of a Subsidiary of the Borrower owed to the Borrower or a
Subsidiary of the Borrower, which Indebtedness shall (i) in the case of
Indebtedness owed to a Loan Party, constitute “Pledged Collateral” under the
Security Agreement, (ii) be on terms (including subordination terms) reasonably
acceptable to the Required Lenders and (iii) be otherwise permitted under the
provisions of Section 7.03;

-55-

--------------------------------------------------------------------------------



(g)    Indebtedness under the Loan Documents;
(h)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
still further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
(i)    Guarantees of the Borrower or any Guarantor in respect of Indebtedness or
other obligations arising in the ordinary course of business of the Borrower or
any other Guarantor to the extent such Indebtedness and other obligations are
otherwise permitted hereunder;
(j)    Guarantees of the obligations (other than any Indebtedness) of any
Specified Party or any Subsidiary thereof granted in the ordinary course of
business in connection with the lease, sale or operation of a refined coal
facility (in a manner consistent with Borrower’s public disclosures including
those filed or furnished by Borrower to the SEC describing refined coal
transactions prior to the date hereof), or the sale or lease of emissions
control equipment, chemicals, products or services, in accordance with the terms
of transaction documents customarily required by customers and contractual
counterparties, in respect of delivery schedules, performance, or other
financial obligations of a seller or lessor of such goods or services;
(k)    indebtedness under the ADA-ES Working Capital Agreement (including Cash
Secured Letters of Credit thereunder) in an amount not to exceed $10,000,000 at
any time outstanding;
(l)    so long as the issuer thereof has executed and delivered to the
Administrative Agent a Cash Secured LC Direction Letter, Indebtedness in respect
of Cash Secured Letters of Credit (other than those contemplated in clause (f)
of this Section 7.02) in an amount not to exceed $7,000,000 at any time
outstanding; and
(m)    Indebtedness in an aggregate principal amount not to exceed $500,000 at
any time outstanding.

-56-

--------------------------------------------------------------------------------



7.03    Investments. Make or hold any Investments, except:
(a)    Investments held by the Borrower and its Subsidiaries on the date hereof
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect;
(b)    Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;
(c)    (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, and (iii) additional Investments
by Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees permitted by Section 7.02; and
(f)    other Investments not exceeding $500,000 in the aggregate at any time
outstanding.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(h)    any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Loan Party is merging with another
Subsidiary, such Loan Party shall be the continuing or surviving Person;
(i)    any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another Loan
Party;
(j)    any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party; and
(k)    the Borrower or any Subsidiary may make Dispositions permitted by Section
7.05(e).
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

-57-

--------------------------------------------------------------------------------



(h)    Dispositions of cash and Cash Equivalents;
(i)    Dispositions of obsolete or worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business;
(j)    Dispositions of inventory in the ordinary course of business;
(k)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(l)    Dispositions of all of the Equity Interests in, or of any or all of the
assets of, each of the following entities:
(i)    ADA Analytics Israel;
(ii)    BCSI, LLC; and
(iii)    ADA-RCM6, LLC;
provided that the Net Cash Proceeds therefrom are applied in accordance with
Section 2.03(b)(i).
(m)    Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
and
(n)    Dispositions permitted by Section 7.04 and, to the extent constituting
Dispositions, Liens permitted by Section 7.01, Investments permitted by Section
7.03 and Restricted Payments permitted by Section 7.06.
provided, however, that any Disposition pursuant to this Section 7.05 shall be
for fair market value.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
(h)    each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
(i)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

-58-

--------------------------------------------------------------------------------



(j)    except to the extent the Net Cash Proceeds thereof are required to be
applied to the prepayment of the Loans pursuant to Section 2.03(b)(ii), the
Borrower may purchase, redeem or otherwise acquire its common Equity Interests
with the proceeds received from the substantially concurrent issue of new common
Equity Interests; and
(k)    the Borrower may issue and sell its common Equity Interests, so long as
the Net Cash Proceeds thereof are applied to the repayment of Loans pursuant to
Section 2.03(b)(ii).
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions between or among the Loan Parties.
7.09    Burdensome Agreements. Enter into or (in the case of Contractual
Obligations of the Borrower or any Subsidiary) permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability (i) of any Subsidiary, CCS or CCSS to make Restricted Payments to
the Borrower or any Guarantor or to otherwise transfer property to or invest in
the Borrower or any Guarantor, (ii) of any Subsidiary (other than a Foreign
Subsidiary) to Guarantee the Indebtedness of the Borrower, or (iii) of the
Borrower or any Guarantor to create, incur, assume or suffer to exist Liens on
property of such Person to secure the Obligations; provided, however, that, in
any case, the following shall be permitted notwithstanding the foregoing: (1)
any Permitted Lien in respect of any purchase money security interest or
capitalized lease or similar interest or any document or instrument governing
such Lien, provided that any such restriction contained therein relates only to
the asset or assets subject to such Lien, (2) customary restrictions and
conditions contained in any agreement relating to the Disposition of any
property permitted under Section 7.05, provided that such restrictions apply
only to the property that is to be Disposed in connection with such Disposition,
(3) customary provisions contained in leases, licenses, joint venture agreements
and similar agreements entered into in the ordinary course of business
consistent with past practices restricting Liens on, or disposition of, the
assets subject thereto, (4) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, consistent with past
practices, and (5) restrictions existing under, by reason of or with respect to
any Contractual Obligations in effect on the date hereof that do not materially
detract from the value of the Collateral taken as a whole and that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, and any amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements or refinancings thereof,
provided that the encumbrances and restrictions in any such amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacements or refinancings are no less favorable in any material respect, than
those in respect of such Contractual Obligations as the case may be, as in
effect on the date hereof.

-59-

--------------------------------------------------------------------------------



7.10    Use of Proceeds. Use the proceeds of the Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.
7.11    Capital Expenditures. Make any Capital Expenditure, except for Capital
Expenditures not exceeding, in the aggregate for the Borrower and its
Subsidiaries, $3,000,000 from the Closing Date through the Maturity Date.
7.12    Amendments of Organization Documents and Material Contracts.
Amend, supplement, restate or otherwise modify:
(a)    any of its Organization Documents or consent to the Organization
Documents of CCS or CCSS being amended, supplemented, restated or otherwise
modified, in each case, in a manner that could reasonably be expected to be
materially adverse to the interests of the Administrative Agent or the Lenders;
(b)    the CCS License Agreement or the Settlement Agreement without the prior
written consent of the Required Lenders; or
(c)    any Material Contract not described in clause (b) above without the prior
written consent of the Required Lenders, unless such amendment, supplement,
restatement or other modification could not reasonably be expected to be
materially adverse to the interests of the Administrative Agent or the Lenders.
7.13    Foreign Subsidiaries. Create, acquire or permit to exist any Foreign
Subsidiary other than ADA Analytics Israel.
7.14    Negative Pledge. Create, incur, assume or permit to exist any Lien (i)
on any Equity Interest of the Borrower or any Subsidiary in CCS or CCSS except
pursuant to the Collateral Documents (and nonconsensual Liens permitted by
Section 7.01(c)), and (ii) on any income or revenues relating to such Equity
Interests in CCS or CCSS, except pursuant to the Collateral Documents, the
ADA-ES Working Capital Agreement (as in effect on the date hereof) or the
Settlement Agreement (as in effect on the date hereof).
7.15    Deposit and Securities Accounts. Maintain a deposit or securities
account that is not subject to an Account Control Agreement.
7.16    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Loans in accordance with the terms of this Agreement,
(b) prepayments of revolving Indebtedness under the ADA-ES Working Capital
Agreement and (c) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.02 and refinancings and refundings of such
Indebtedness in compliance with Section 7.02(c).

-60-

--------------------------------------------------------------------------------



7.17    Sanctions. Directly or indirectly, use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by an individual or entity (including any
individual or entity participating in the transaction, whether as Lender, Agent,
or otherwise) of Sanctions.
7.18    Anti-Corruption Laws. Directly or indirectly use the proceeds of the
Loans for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.
7.19    CCS. Permit or cause CCS to deliver any payments due by it to ADA-ES
under the License Agreement to any account that is not subject to an Account
Control Agreement.
7.20    ADA Analytics US. Permit or cause ADA Analytics US to own any assets
other than Equity Interests in ADA Analytics Israel.
ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(n)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan, or (ii)
pay within three days after the same becomes due, any interest on any Loan, or
any fee due hereunder, or (iii) pay within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or
(o)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.12, 6.15, 6.16, 6.19, 6.21 or Article VII; or
(p)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
(q)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (or in all respects, to the extent that any
such representation, warranty, certification or statement is already qualified
with respect to materiality or Material Adverse Effect) when made or deemed
made; or
(r)    Cross-Default. (i) Any Specified Party (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) under the ADA-ES Working Capital Agreement or in respect of any
other Indebtedness (other than

-61-

--------------------------------------------------------------------------------



Indebtedness hereunder) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness (or a trustee or agent on behalf of such holder or holders)
to cause, with the giving of notice if required, such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; or
(s)    Insolvency Proceedings, Etc. Any Specified Party institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(t)    Inability to Pay Debts; Attachment. (i) Any Specified Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
(u)    Judgments. There is entered against any Specified Party (i) one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments and orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect and,
in the cases of a judgment referred to in clause (i) of this clause (h), such
judgment is not fully satisfied during such period; or
(v)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower to the Pension Plan, Multiemployer Plan or the PBGC
in an aggregate amount in excess of the Threshold Amount, or (ii) the Borrower
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal

-62-

--------------------------------------------------------------------------------



liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or
(w)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document;
(x)    Cash Secured Letters of Credit. Any issuer of a Cash Secured Letter of
Credit (i) contests in any manner the validity or enforceability of any
provision of any Cash Secured LC Direction Letter, (ii) denies that it has any
or further liability or obligation under any provision of any Cash Secured LC
Direction Letter, (iii) purports to revoke, terminate or rescind any provision
of any Cash Secured LC Direction Letter or (iv) makes payment of any cash or
cash equivalents that previously secured any such Cash Secured Letter of Credit
into an account that is not subject to an Account Control Agreement. (and such
misdirected payment is not deposited into an account subject to an Account
Control Agreement within 1 Business Day of the Borrower obtaining knowledge
thereof).
(y)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Article IV or 6.12 shall for any reason (other than pursuant to the
terms thereof) cease to create a valid and perfected first priority Lien
(subject to Permitted Liens and subject to the express exceptions contained in
the Collateral Documents) on any portion of the Collateral purported to be
covered thereby with a fair market value in excess of $100,000 individually or
in the aggregate.
(z)    Filing Date. The Filing Date does not occur on or before February 15,
2016.
8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(g)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(h)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts (including any
Prepayment Premium) owing or payable hereunder or under any other Loan Document
to be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and
(i)    exercise on behalf of itself, the Lenders all rights and remedies
available to it, the Lenders under the Loan Documents;

-63-

--------------------------------------------------------------------------------



provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, any obligation of each Lender to make Loans, the unpaid principal
amount of all outstanding Loans and all interest and other amounts (including
the Prepayment Premium) as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent, in
their respective capacities as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents (including any Prepayment Premium), ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX    
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(j)    Each of the Lenders hereby irrevocably appoints Wilmington Trust,
National Association, to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable

-64-

--------------------------------------------------------------------------------



Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(k)    Each of the Lenders hereby irrevocably appoints Wilmington Trust,
National Association, as the Collateral Agent and authorizes it to act as the
agent of such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article X (including Section 10.04(c), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents)
provided to the Administrative Agent as if set forth in full herein with respect
thereto.
9.02    Rights as a Lender. If applicable, the Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(o)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(p)    shall not have any duty to take any discretionary action or exercise any
discretionary powers by consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Administrative Agent or to any election, decision, opinion, acceptance, use
of judgment, expression of satisfaction or other exercise of discretion, rights
or remedies to be made (or not to be made), except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan

-65-

--------------------------------------------------------------------------------



Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law; and
(q)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(r)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.
(s)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(t)    The Administrative Agent shall not be required to expend or risk any of
its own funds or otherwise incur any liability, financial or otherwise, in the
performance of any of its duties hereunder or under any other Loan Document.
(u)    The Administrative Agent shall not be responsible for and makes no
representation as to the existence, genuineness, value or protection of any
Collateral, for the legality, effectiveness or sufficiency of any Collateral
Document, or for the creation, perfection, priority, sufficiency or protection
of any liens securing the Notes.
(v)    For the avoidance of doubt, nothing herein shall require the
Administrative Agent to file financing statements or continuation statements, or
be responsible for maintaining the security interests purported to be created as
described herein (except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder or
under any other Loan Document) and such responsibility shall be solely that of
the Borrower.
(w)    The Administrative Agent shall not incur any liability for not performing
any act or fulfilling any duty, obligation or responsibility hereunder by reason
of any occurrence beyond

-66-

--------------------------------------------------------------------------------



the control of such Administrative Agent (including but not limited to any act
or provision of any present or future law or regulation or governmental
authority, any act of God or war, civil unrest, local or national disturbance or
disaster, any act of terrorism, or the unavailability of the Federal Reserve
Bank wire or facsimile or other wire or communication facility).
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, at the
expense of the Borrower, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above.

-67-

--------------------------------------------------------------------------------



Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    The Required Lenders may, to the extent permitted by applicable law, by
notice in writing to the Borrower and the Administrative Agent remove the Person
acting as Administrative Agent and, if no Event of Default shall have occurred
and be continuing, with the prior written consent of the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in

-68-

--------------------------------------------------------------------------------



taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
9.08    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent at the
direction of the Required Lenders (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent or the Required
Lenders shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise.
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under 2.07 and 10.04) allowed in such judicial proceeding;
and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent

-69-

--------------------------------------------------------------------------------



or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid (i)
the Administrative Agent at the direction of the Required Lenders shall be
authorized (but not obligated) to form one or more acquisition vehicles to make
a bid, (ii) to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a) through (g) of Section 10.01 of this
Agreement, (iii) the Administrative Agent at the direction of the Required
Lenders shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
9.09    Collateral and Guaranty Matters. Without limiting the provision of
Section 9.08, the Lenders irrevocably authorize the Collateral Agent at the
direction of the Required Lenders:
(g)    to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document to a Person
that is not a Loan Party, (iii) that constitutes Excluded Property, or (iv) if
approved, authorized or ratified in writing in accordance with Section 10.01;
and
(h)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.
Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.09.
In each case as specified in this Section 9.09, the Collateral Agent will, at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan

-70-

--------------------------------------------------------------------------------



Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.09.
The Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Collateral Agent be responsible or liable
to the Lenders for any failure to monitor or maintain any portion of the
Collateral.
ARTICLE X    
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(l)    waive any condition set forth in Article IV (other than clause (b)(i) or
(c) of Article IV) without the written consent of each Lender;
(m)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(n)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;
(o)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;
(p)    change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this Section 10.01(e)), without the
written consent of each Lender;
(q)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or

-71-

--------------------------------------------------------------------------------



(r)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.09.
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.
10.02    Notices; Effectiveness; Electronic Communications.
(x)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(y)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

-72-

--------------------------------------------------------------------------------



Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(z)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic messaging service, or through the Internet.
(aa)    Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

-73-

--------------------------------------------------------------------------------



(bb)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices, Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.10), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.10, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(b)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, Franklin Mutual
Quest Fund and their Affiliates (including the reasonable fees, charges and
disbursements of counsel for each of the Administrative Agent and Franklin
Mutual Quest Fund), in connection with the syndication of the Facility, the

-74-

--------------------------------------------------------------------------------



preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out‑of‑pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights in
connection with the occurrence of an Event of Default (or waiver thereof or
forbearance with respect thereto or restructuring or amendment in connection
therewith) (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees or agents of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or Release of Hazardous Materials at, on, under or
emanating from any property owned, leased or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(d)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party thereof, each

-75-

--------------------------------------------------------------------------------



Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Facility at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), or against any Related
Party thereof acting for the Administrative Agent (or any such sub-agent). The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.10(d).
(e)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by others of any information or other materials distributed to such
party by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
(f)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(g)    Survival. The agreements in this Section and the indemnity provision of
Section 10.02(e) shall survive the resignation or removal of the Administrative
Agent, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the

-76-

--------------------------------------------------------------------------------



preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
10.06    Successors and Assigns.
(f)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(g)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless the Required Lenders and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed).

-77-

--------------------------------------------------------------------------------



(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and
(B)    the consent of the Required Lenders (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent (A) an Assignment and Assumption, (B)
the assignee’s Administrative Questionnaire and U.S. tax withholding form in
accordance with Section 3.03(e) and (C) a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).
(vi)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.02, 3.04 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this

-78-

--------------------------------------------------------------------------------



subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(h)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(i)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.04(c) without
regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01 and 3.02 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.02 and 10.13 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.02, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.02 with respect to

-79-

--------------------------------------------------------------------------------



any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.11 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(j)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers of other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such

-80-

--------------------------------------------------------------------------------



Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office or Affiliate of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).

-81-

--------------------------------------------------------------------------------



If the Administrative Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or any Lender, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Article IV, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.03, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to

-82-

--------------------------------------------------------------------------------



Sections 3.01 and 3.02) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.02 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
(a)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.

-83-

--------------------------------------------------------------------------------



EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(b)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Lenders are arm’s-length
commercial

-84-

--------------------------------------------------------------------------------



transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and each of the Lenders is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Lender has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders, and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Loan Notices, waivers and consents) shall
be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Required Lenders, or the keeping of records in electronic form, each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Required Lenders pursuant to procedures
approved by them.
10.18    USA PATRIOT Act. In order to comply with the laws, rules, regulations
and executive orders in effect from time to time applicable to banking
institutions, including, without limitation, those relating to the funding of
terrorist activities and money laundering, including Section 326 of the USA
PATRIOT Act of the United States (“Applicable Law”), the Agents are required to
obtain, verify, record and update certain information relating to individuals
and entities which maintain a business relationship with the Agents.
Accordingly, each of the parties agree to provide to the Agents, upon their
request from time to time such identifying information and documentation as may
be available for such party in order to enable the Agents to comply with
Applicable Law.

-85-

--------------------------------------------------------------------------------



10.19    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
    

-86-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
ADVANCED EMISSIONS SOLUTIONS, INC., as Borrower






By:
/s/ L. Heath Sampson
Name:
L. Heath Sampson
Title:
Chief Executive Officer





WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Administrative Agent and Collateral Agent




By:
/s/ Joseph B. Feil
Name:
Joseph B. Feil
Title:
Vice President





FRANKLIN MUTUAL QUEST FUND, as a Lender




By:
/s/ Shawn Tumulty
Name:
Shawn Tumulty
Title:
Vice President



MFP PARTNERS, L.P., as a Lender




By:
/s/ Timothy E. Ladin
Name:
Timothy E. Ladin
Title:
General Counsel








-1-

--------------------------------------------------------------------------------






-2-

--------------------------------------------------------------------------------




SCHEDULE 2.01
Commitments and Applicable Percentages




Lender
Commitment
Percentage
Franklin Mutual Quest Fund
$14,000,000
93.33333%
MFP Partners, L.P.
$1,000,000
6.66667%




-1-

--------------------------------------------------------------------------------




SCHEDULE 2.05
Amortization Dates and Required Amortization Amounts
Amortization Date
Required Amortization Amount
October 30, 2015
$500,000
November 30, 2015
$500,000
December 31, 2015
$750,000
January 29, 2016
$750,000
February 29, 2016
$1,000,000
Original Maturity Date (to the extent the Loans are extended in accordance with
Section 2.12)
$1,000,000








-1-

--------------------------------------------------------------------------------




SCHEDULE 2.12
Amortization Dates and Required Amortization Amounts (Extended Loans)
Amortization Date
Required Amortization Amount
April 29, 2015
$1,500,000
May 31, 2015
$1,500,000




-1-

--------------------------------------------------------------------------------



SCHEDULE 5.12
Subsidiaries and Other Equity Investments; Loan Parties
(a)
Subsidiaries and Ownership

Entity Name
Ownership
ADA-ES, Inc.
100% owned by Borrower
BCSI, LLC
100% owned by Borrower
Advanced Clean Energy Solutions, LLC
100% owned by Borrower
ADEquity, LLC
100% owned by Borrower
ADA-ES Intellectual Property, LLC
100% owned by ADA-ES, Inc.
ADA Environmental Solutions LLC
100% owned by ADA-ES, Inc.
ADA-RCM6, LLC
100% owned by ADA-ES, Inc.
ADA Analytics, LLC
100% owned by ADA-ES, Inc.
ADA Analytics Israel Ltd.
100% owned by ADA Analytics, LLC



(b)
Equity Investments

Entity Name
Ownership
Clean Coal Solutions, LLC
42.5% owned by ADA-ES, Inc.
(42.5 Class A Units (50%))
Clean Coal Solutions Services, LLC
50% owned by ADA-ES, Inc.
(50 Units)
Highview Enterprises Limited
8.2% owned by ADEquity, LLC
(411,765 ordinary shares)
ADA-ES, Inc.
100% owned by Borrower
(1 Share of Common Stock)
BCSI, LLC
100% owned by Borrower
Advanced Clean Energy Solutions, LLC
100% owned by Borrower
ADEquity, LLC
100% owned by Borrower
ADA-ES Intellectual Property, LLC
100% owned by ADA-ES, Inc.
ADA Environmental Solutions LLC
100% owned by ADA-ES, Inc.
ADA-RCM6, LLC
100% owned by ADA-ES, Inc.
ADA Analytics, LLC
100% owned by ADA-ES, Inc.
ADA Analytics Israel Ltd.
100% owned by ADA Analytics, LLC




-2-

--------------------------------------------------------------------------------



(c)
Loan Parties

Loan Party Entity Name
Jurisdiction of Incorporation
Principal Place of Business
U.S. Taxpayer Identification Number
Advanced Emissions Solutions, Inc.
Delaware
9135 S. Ridgeline Blvd., Suite 200, Highlands Ranch, CO 80129
27-5472457
ADA-ES, Inc.
Colorado
9135 S. Ridgeline Blvd., Suite 200, Highlands Ranch, CO 80129
84-1457385
BCSI, LLC
Delaware
320 Locust St, McKeesport, PA 15132
46-0744944
Advanced Clean Energy Solutions, LLC
Delaware
9135 S. Ridgeline Blvd., Suite 200, Highlands Ranch, CO 80129
30-0846114
ADEquity, LLC
Delaware
9135 S. Ridgeline Blvd., Suite 200, Highlands Ranch, CO 80129
38-3957965
ADA-ES Intellectual Property, LLC
Colorado
9135 S. Ridgeline Blvd., Suite 200, Highlands Ranch, CO 80129
n/a
ADA Environmental Solutions LLC
Colorado
9135 S. Ridgeline Blvd., Suite 200, Highlands Ranch, CO 80129
n/a
ADA-RCM6, LLC
Colorado
9135 S. Ridgeline Blvd., Suite 200, Highlands Ranch, CO 80129
46-4236580











--------------------------------------------------------------------------------



SCHEDULE 6.19
Material Contracts
 
Material Contracts
1.
Amended and Restated Limited Liability Company Operating Agreement of Clean Coal
Solutions Services, LLC, between ADA-ES Inc. and NexGen Refined Coal, LLC, dated
as of November 20, 2013
2.
Second Amended and Restated Limited Liability Company Agreement of RCM6, LLC,
dated as of April 1, 2015
3.
2013 Loan and Security Agreement among ADA-ES, Inc., Advanced Emissions
Solutions, Inc., and CoBiz Bank d/b/a Colorado Business Bank in the State of
Colorado, dated as of September 19, 2013
5.
M-45 Technology License Agreement between ADA-ES, Inc. and Clean Coal Solutions,
LLC dated July 27, 2012
6.
Settlement Agreement by and among ADA-ES, Inc., ADA Environmental Solutions,
LLC, Norit Americas, Inc. and Norit International N.V. f/k/a Norit N.V. dated
August 29, 2011









--------------------------------------------------------------------------------



SCHEDULE 7.01
Existing Liens
Section 7.01(b) Existing Liens
ADA-ES, Inc. Colorado Secretary of State UCC Financing Statement File No.
20142018790 Konica Minolta Business Solutions USA Inc.









--------------------------------------------------------------------------------





SCHEDULE 7.02
Indebtedness
Section 7.02(c) Indebtedness
None.









--------------------------------------------------------------------------------



SCHEDULE 10.02
Administrative Agent’s Office, Certain Addresses for Notices


ADMINISTRATIVE AGENT/COLLATERAL AGENT
Wilmington Trust, National Association
Address for Notices: 1100 North Market Street
         Wilmington, DE 19890
Attn:          Joseph B. Feil
Telephone: (302) 636-6466
Facsimile: (302) 636-4145
Email:       jfeil@wilmingtontrust.com


Account:       Advanced Emissions Solutions
Account #: Account #113863-000


LOAN PARTIES
Borrower/Guarantors


Address for Notices: 9135 S. Ridgeline Blvd, Ste 200
         Highlands Ranch, CO 80129
Attn:          L. Heath Sampson
Telephone: (303) 962-1944
Facsimile: (303) 734-0330
Email:       Heath.Sampson@adaes.com


Website Address: www.adaes.com









--------------------------------------------------------------------------------





EXHIBIT A


Loan Notice


TO:        Wilmington Trust, National Association, as Administrative Agent


RE:
Credit Agreement, dated as of October 22, 2015, among ADVANCED EMISSIONS
SOLUTIONS, INC., a Delaware corporation (the “Borrower”), each lender from time
to time party thereto and Wilmington Trust, National Association, as
Administrative Agent (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)



DATE:        [____________________]
    


The undersigned hereby requests:


1.    On              (the “Credit Extension Date”).


2.    In the amount of $            .


The Borrower hereby represents and warrants that the conditions specified in
Article IV of the Credit Agreement shall be satisfied on and as of the date of
the Credit Extension Date.


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------









ADVANCED EMISSIONS SOLUTIONS, INC.,
a Delaware corporation


By:                        
Name:                        
Title:                        








--------------------------------------------------------------------------------





EXHIBIT B




Form of Note
[___________, ____]


THIS PROMISSORY NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR U.S. FEDERAL
INCOME TAX PURPOSES. YOU MAY CONTACT [____________________], THE CHIEF FINANCIAL
OFFICER OF THE COMPANY, AT
[_______________________________________________________________], WHO WILL
PROVIDE YOU WITH THE ISSUE PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE
ISSUE DATE, AND THE YIELD TO MATURITY OF THIS NOTE.
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[_____________________] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of October 22, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, each lender from time to time
party thereto and Wilmington Trust, National Association, as Administrative
Agent.


The Borrower promises to pay interest on the unpaid principal amount of the Loan
made by the Lender from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.


This Note is one of the Notes referred to in the Credit Agreement and the holder
is entitled to the benefits thereof. The Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


Delivery of an executed counterpart of a signature page of this Note by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








--------------------------------------------------------------------------------





ADVANCED EMISSIONS SOLUTIONS, INC.,
a Delaware corporation


By:                        
Name:                        
Title:                        












--------------------------------------------------------------------------------



EXHIBIT C


Assignment and Assumption


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other Loan Documents in the amount[s] and equal to the percentage
interest[s] identified below of all the outstanding rights and obligations under
the respective facilities identified below and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
Loan Documents or the loan transactions governed thereby or in any way based on
or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned by
[the][any] Assignor to [the][any] Assignee pursuant to clauses (a) and (b) above
being referred to herein collectively as [the][an] “Assigned Interest”). Each
such sale and assignment is without recourse to [the][any] Assignor and, except
as expressly provided in this Assignment and Assumption, without representation
or warranty by [the][any] Assignor.


1.    Assignor[s]:                        
                                


2.    Assignee[s]:                        
                                
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrower:    Advanced Emissions Solutions, Inc., a Delaware corporation.


4.
Administrative Agent: Wilmington Trust, National Association, as the
administrative agent under the Credit Agreement.



5.
Credit Agreement:    Credit Agreement, dated as of October 22, 2015, among the
Borrower, each lender from time to time party thereto and the Administrative
Agent.



6.    Assigned Interest:






--------------------------------------------------------------------------------











Assignor[s]






Assignee[s]
Aggregate
Amount of
Commitment/ Loans
for all Lenders
Amount of
Commitment/ Loans
Assigned
Percentage
Assigned of
Commitment/
Loans




CUSIP
 Number
 
 
 
 
 
 
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:    __________________]


Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]










--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:                        
Name:                        
Title:                        




ASSIGNEE
[NAME OF ASSIGNEE]


By:                        
Name:                        
Title:                        


Consented to and Accepted:


[_____________________, [REQUIRED LENDERS]


By:                            
Name:                        
Title:                            




[ADVANCED EMISSIONS SOLUTIONS, INC.,
as Borrower]


By:                            
Name:                        
Title:                            


Accepted:


WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent


By:                            
Name:                        
Title:                            












--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


Standard Terms and Conditions for Assignment and Assumption


1.
Representations and Warranties.



1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the terms of the Credit
Agreement (subject to such consents, if any, as may be required under the terms
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents as
a Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to the terms
of the Credit Agreement, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.






--------------------------------------------------------------------------------



3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.






--------------------------------------------------------------------------------



EXHIBIT D
ADMINISTRATIVE QUESTIONNAIRE


Deal Name:
 
Agent Address:
Wilmington Trust, N.A
Return To:
Loan Agency Middle Admin
 
1100 North Market Street
Phone:
612-217-5649
 
Wilmington, DE 19890
Fax:
612-217-5651
 
 
E-mail:
LoanAgency@WilmingtonTrust.com



LENDER INFORMATION:
Legal Name of Lender:
 
Legal Address:
 
Fund Manager:
 
 
 
 
 





ADMINISTRATIVE/OPERATIONS/NOTICES CONTACTS:
 
Primary Contact
Secondary Contact
Name:
 
 
Company:
 
 
Title:
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
Phone:
 
 
Fax:
 
 
E-Mail Address:
 
 





CREDIT CONTACTS:




--------------------------------------------------------------------------------



 
Primary Contact
Secondary Contact
Name:
 
 
Company:
 
 
Title:
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
Phone:
 
 
Fax:
 
 
E-Mail Address:
 
 



INTRALINKS CONTACTS:
Name:
 
Phone:
 
E-mail Address:
 
 
 
Name:
 
Phone:
 
E-mail Address:
 
 
 
Name:
 
Phone:
 
E-mail Address:
 



DOMESTIC WIRE INSTRUCTIONS:
Currency:
 
Bank Name:
 
Swift/Routing No.:
 
Account Name:
 
Account No.:
 
FCC Account Name:
 
FCC Account No.:
 
Attention:
 



FOREIGN WIRE INSTRUCTIONS:




--------------------------------------------------------------------------------



Currency:
 
Bank Name:
 
Swift/Routing No.:
 
Account Name:
 
Account No.:
 
FCC Account Name:
 
FCC Account No.:
 
Attention:
 
Reference:
 





Currency:
 
Bank Name:
 
Swift/Routing No.:
 
Account Name:
 
Account No.:
 
FCC Account Name:
 
FCC Account No.:
 
Attention:
 
Reference:
 





Currency:
 
Bank Name:
 
Swift/Routing No.:
 
Account Name:
 
Account No.:
 
FCC Account Name:
 
FCC Account No.:
 
Attention:
 
Reference:
 





TAX FORM PROVIDED:


W-9        
W-8BEN    
W-8IMY    
W-8ECI    
W-8EXP    
Other        




--------------------------------------------------------------------------------



EXHIBIT E
CONTINUING GUARANTY
#4985373.4
FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to ADVANCED EMISSIONS SOLUTIONS, INC. (the
“Borrower”) by the Lenders (as defined in that certain Credit Agreement, dated
as of the date hereof (as amended, modified, extended, restated, renewed,
replaced or supplemented from time to time, the “Credit Agreement”; capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
such terms in the Credit Agreement), among the Borrower, the Lenders party
thereto and WILMINGTON TRUST, NATIONAL ASSOCIATION, as administrative agent (in
such capacity, the “Administrative Agent”) and collateral agent for the Secured
Parties), the undersigned Guarantor (whether one or more, the “Guarantor”, and
if more than one, jointly and severally) hereby furnishes its guaranty in favor
of the Administrative Agent, for the benefit of the Secured Parties, as follows:
1.Guaranty. The Guarantor hereby unconditionally and irrevocably guarantees the
full and prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of the Guaranteed Obligations (as hereafter defined) and the punctual
performance of all of the terms contained in the documents executed by the
Borrower in connection with the Guaranteed Obligations. This Guaranty is a
guaranty of payment and performance and is not merely a guaranty of collection.
As used herein, the term “Guaranteed Obligations” means any and all Obligations
of the Borrower and the other Loan Parties arising under the Credit Agreement
and any other Loan Document. Without limiting the generality of the foregoing,
the Guaranteed Obligations shall include any such indebtedness, obligations, and
liabilities which may be or hereafter become unenforceable or shall be an
allowed or disallowed claim under any Debtor Relief Law, and shall include
interest that accrues after the commencement by or against the Borrower of any
proceeding under any Debtor Relief Laws. Anything contained herein to the
contrary notwithstanding, the obligations of the Guarantor hereunder at any time
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code (Title 11,
United States Code) or any comparable provisions of any similar federal or state
law.
2.No Setoff or Deductions; Taxes; Payments. The Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Guarantor is
compelled by law to make such deduction or withholding. If any such obligation
(other than one arising with respect to taxes based on or measured by the income
or profits of any Secured Party) is imposed upon the Guarantor with respect to
any amount payable by it hereunder, the Guarantor will pay to the Administrative
Agent, for the account of the applicable Secured Party, on the date on which
such amount is due and payable hereunder, such additional amount in U.S. dollars
as shall be necessary to enable such Secured Party to receive the same net
amount which such Secured Party would have received on such due date had no such
obligation been imposed upon the Guarantor. The Guarantor will deliver promptly
to the Administrative Agent certificates or other valid vouchers for all taxes
or other charges deducted from or paid with respect to payments made by the
Guarantor hereunder. The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.




--------------------------------------------------------------------------------



3.Rights of Secured Parties. The Guarantor consents and agrees that the
Administrative Agent and the other Secured Parties may, at any time and from
time to time, without notice or demand, and without affecting the enforceability
or continuing effectiveness hereof, in each case, in accordance with the Loan
Documents: (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Guaranteed Obligations
or any part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Administrative Agent may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, the Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor.
4.Certain Waivers. The Guarantor waives to the fullest extent permitted by law
(a) any defense arising by reason of any disability or other defense of the
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of any Secured Party exceed or are more
burdensome than those of the Borrower) (other than the defense that the
Guaranteed Obligations have been fully performed and indefeasibly paid in full
in cash); (c) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder; (d) any right to require the Administrative
Agent or any other Secured Party to proceed against the Borrower, proceed
against or exhaust any security for the Guaranteed Obligations, or pursue any
other remedy in the Administrative Agent’s or such other Secured Party’s power
whatsoever and any defense based upon the doctrines of marshalling of assets or
of election of remedies; (e) any benefit of and any right to participate in any
security now or hereafter held by the Administrative Agent or any other Secured
Party; (f) any fact or circumstance related to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of the Guarantor under
this Guaranty (other than the defense that the Guaranteed Obligations have been
fully performed and indefeasibly paid in full in cash) and (g) any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties, other than the
defense that the Guaranteed Obligations have been fully performed and
indefeasibly paid in full in cash.
The Guarantor expressly waives all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations (except to the
extent the same is expressly required under the terms of the Loan Documents),
and all notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.
5.Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.
6.Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until




--------------------------------------------------------------------------------



all of the Guaranteed Obligations and any amounts payable under this Guaranty
have been indefeasibly paid and performed in full, no Lender has any Commitment
under the Credit Agreement and no Loan or other Obligation under the Credit
Agreement remains unpaid or unsatisfied. If any amounts are paid to the
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Administrative Agent, for the benefit of
the Secured Parties, and shall forthwith be paid to the Administrative Agent to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.
7.Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until termination of the Aggregate Commitments
and payment in full of all Guaranteed Obligations (other than contingent
indemnification obligations). Notwithstanding the foregoing, this Guaranty shall
be revived if any payment by or on behalf of the Borrower or the Guarantor is
made, or any Secured Party exercises its right of setoff, in respect of the
Guaranteed Obligations, and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Secured Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, all as if such payment had not been made or such
setoff had not occurred and whether or not such Secured Party is in possession
of or has released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction. The obligations of the Guarantor under
this paragraph shall survive termination of this Guaranty.
8.Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of the Secured Parties or resulting
from the Guarantor’s performance under this Guaranty, to the indefeasible
payment in full in cash of all Guaranteed Obligations. If the Administrative
Agent so requests, any such obligation or indebtedness of the Borrower to the
Guarantor shall be enforced and performance received by the Guarantor as trustee
for the Administrative Agent and the proceeds thereof shall be paid over to the
Administrative Agent, for the benefit of the Secured Parties, on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of the Guarantor under this Guaranty.
9.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Administrative Agent.
10.Expenses. The Guarantor shall pay on demand all out-of-pocket expenses
(including reasonable attorneys’ fees and expenses) in any way relating to the
enforcement or protection of the Secured Parties’ rights under this Guaranty or
in respect of the Guaranteed Obligations, including any incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and any
incurred in the preservation, protection or enforcement of any rights of the
Secured Parties in any proceeding under any Debtor Relief Laws. The obligations
of the Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
11.Miscellaneous. To the extent not prohibited by applicable law, the
Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantor and conclusive, absent manifest error, for
the purpose of establishing the amount of the Guaranteed Obligations. No
provision of this Guaranty may be waived, amended, supplemented or modified,
except by a written instrument executed by the Administrative Agent, with
Required Lenders approval in accordance with the Credit Agreement, and the
Guarantor. No




--------------------------------------------------------------------------------



failure by any Secured Party to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the applicable Secured
Party and the Guarantor in writing, this Guaranty is not intended to supersede
or otherwise affect any other guaranty now or hereafter given by the Guarantor
for the benefit of such Secured Party or any term or provision thereof.
12.Condition of Borrower. The Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as the
Guarantor requires, and that the Secured Parties have no duty, and the Guarantor
is not relying on the Secured Parties at any time, to disclose to the Guarantor
any information relating to the business, operations or financial condition of
the Borrower or any other guarantor (the guarantor waiving any duty on the part
of the Secured Parties to disclose such information and any defense relating to
the failure to provide the same).
13.Setoff. If and to the extent any payment is not made when due hereunder, any
Secured Party may setoff and charge from time to time any amount so due against
any or all of the Guarantor’s accounts or deposits with such Secured Party.
14.Representations and Warranties. The Guarantor represents and warrants that
(a) it is organized and resident in the United States of America; (b) it is duly
organized and in good standing under the laws of the jurisdiction of its
organization and has full capacity and right to make and perform this Guaranty,
and all necessary authority has been obtained; (c) this Guaranty constitutes its
legal, valid and binding obligation enforceable in accordance with its terms;
(d) the making, existence, and performance of this Guaranty does not and will
not violate the provisions of any applicable law, regulation or order, and does
not and will not result in the breach of, or constitute a default or require any
consent under, any material agreement, instrument, or document to which it is a
party or by which it or any of its property may be bound or affected; and (e)
all consents, approvals, licenses and authorizations of, and filings and
registrations with, any governmental authority required under applicable law and
regulations for the making and performance of this Guaranty have been obtained
or made and are in full force and effect.
15.    GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent, with Required Lenders approval (and any attempted assignment without such
consent shall be void), and (b) inure to the benefit of the Administrative Agent
and its successors and assigns, in each case for the benefit of the Secured
Parties, and the Administrative Agent may, without notice to the Guarantor and
without affecting the Guarantor’s obligations hereunder, assign, sell or grant
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part. The Guarantor hereby irrevocably (i) submits to the non‑exclusive
jurisdiction of any United States Federal or State court sitting in the State of
New York, City of New York in any action or proceeding arising out of or
relating to this Guaranty, and (ii) waives to the fullest extent permitted by
law any defense asserting an inconvenient forum in connection therewith. Service
of process by the any Secured Party in connection with such action or proceeding
shall be binding on the Guarantor if sent to the Guarantor by registered or
certified mail at its address specified below or such other address as from time
to time notified by the Guarantor. The Guarantor




--------------------------------------------------------------------------------



agrees that any Secured Party may disclose to any assignee of or participant in,
or any prospective assignee of or participant in, any of its rights or
obligations of all or part of the Guaranteed Obligations, any and all
information in such Secured Party’s possession concerning the Guarantor, this
Guaranty and any security for this Guaranty. All notices and other
communications to the Guarantor under this Guaranty shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the Guarantor at its address set forth
below or at such other address in the United States as may be specified by the
Guarantor in a written notice delivered to the Administrative Agent at such
office as the Administrative Agent may designate for such purpose from time to
time in a written notice to the Guarantor.
16.    WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE GUARANTOR AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY
WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON,
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS
GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.




Executed this 22nd day of October, 2015.


[NAME OF THE GUARANTOR]


By:     
Name:     
Title:     


Address:     
    










--------------------------------------------------------------------------------






ACKNOWLEDGED:
WILMINGTON TRUST, NATIONAL ASSOCIATION


By:     
Name:     
Title:     





11

--------------------------------------------------------------------------------



EXHIBIT F
SECURITY AND PLEDGE AGREEMENT


THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
October 22, 2015 among ADVANCED EMISSIONS SOLUTIONS, INC., a Delaware
corporation (the “Borrower”), the other parties identified as “Grantors” on the
signature pages hereto and such other parties that may become Grantors hereunder
after the date hereof (together with the Borrower, each individually a
“Grantor”, and collectively, the “Grantors”) and WILMINGTON TRUST, NATIONAL
ASSOCIATION, in its capacity as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties.


RECITALS


WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, extended, restated, renewed, replaced, or supplemented
from time to time, the “Credit Agreement”) among the Borrower, the Lenders party
thereto, Wilmington Trust, National Association, in its capacity as
administrative agent, and the Collateral Agent, the Lenders have agreed to make
Loans upon the terms and subject to the conditions set forth therein; and


WHEREAS, this Agreement is required by the terms of the Credit Agreement as a
condition precedent to the borrowing contemplated thereunder.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Definitions.


(a)     Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement. With reference to this
Agreement, unless otherwise specified herein: (i) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, (v) any definition of, or reference to, any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (viii) all references
herein to Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, this Agreement,

12

--------------------------------------------------------------------------------



(ix) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, (x)
the term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (xi) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (xii) Section
headings herein are included for convenience of reference only and shall not
affect the interpretation of this Agreement and (xiii) where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant
part thereof.


(b)     The following terms shall have the meanings set forth in the UCC
(defined below): Accession, Account, Account Debtor, Adverse Claim, As-Extracted
Collateral, Certificated Security, Chattel Paper, Commercial Tort Claim,
Consumer Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Letter-of-Credit
Right, Manufactured Home, Payment Intangible, Proceeds, Securities Account,
Securities Intermediary, Security, Software, Supporting Obligation and Tangible
Chattel Paper.


(c)    In addition, the following terms shall have the meanings set forth below:


“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.


“Collateral” has the meaning provided in Section 2 hereof.


“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.


“Copyright License” means any agreement now or hereafter in existence, providing
for the grant by, or to, any rights (including, without limitation, the grant of
rights for a party to be designated as an author or owner and/or to enforce,
defend, use, display, copy, manufacture, distribute, exploit and sell, make
derivative works, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Copyright.


“Copyrights” means, collectively, all of the following of any Grantor: (i) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, (ii) all derivative works,
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future

13

--------------------------------------------------------------------------------



infringements, violations or misappropriations of any of the foregoing, (iv) the
right to sue for past, present and future infringements, violations or
misappropriations of any of the foregoing and (v) all rights corresponding to
any of the foregoing throughout the world.


“Excluded Property” has the meaning provided in Section 2 hereof.


“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to any Grantor.


“Intellectual Property” means, collectively, all of the following of any
Grantor: (i) all systems software and applications software (including source
code and object code), all documentation for such software, including, without
limitation, user manuals, flowcharts, functional specifications, and operations
manuals, and all formulas, processes, ideas and know-how embodied in any of the
foregoing, (ii) concepts, discoveries, improvements and ideas, know-how,
technology, reports, design information, trade secrets, practices,
specifications, test procedures, maintenance manuals, research and development,
inventions (whether or not patentable), blueprints, drawings, data, customer
lists, catalogs, and all physical embodiments of any of the foregoing, (iii)
Patents and Patent Licenses, Copyrights and Copyright Licenses, Trademarks and
Trademark Licenses and (iv) other agreements with respect to any rights in any
of the items described in the foregoing clauses (i), (ii), and (iii).


“Issuer” means the issuer of any Pledged Equity.


“Patent License” means any agreement, now or hereafter in existence, providing
for the grant by, or to, any Grantor of any rights (including, without
limitation, the right for a party to be designated as an owner and/or to
enforce, defend, make, have made, make improvements, manufacture, use, sell,
import, export, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Patent.


“Patents” means, collectively, all of the following of any Grantor: (i) all
patents, all inventions and patent applications anywhere in the world, (ii) all
improvements, counterparts, reissues, divisional, re-examinations, extensions,
continuations (in whole or in part) and renewals of any of the foregoing and
improvements thereon, (iii) all income, royalties, damages or payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements, violations or misappropriations of any of the
foregoing, (iv) the right to sue for past, present and future infringements,
violations or misappropriations of any of the foregoing and (v) all rights
corresponding to any of the foregoing throughout the world.
    

14

--------------------------------------------------------------------------------



“Pledged Equity” means, with respect to each Grantor, 100% of the issued and
outstanding Equity Interests of each Subsidiary of the Borrower that is directly
owned by such Grantor, including the Equity Interests of the Subsidiaries owned
by such Grantor as set forth on Schedule 3 hereto (as updated from time to time
in accordance with the terms hereof), in each case together with the
certificates (or other agreements or instruments), if any, representing such
shares, and all options and other rights, contractual or otherwise, with respect
thereto, including, but not limited to, the following:


(1)    all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and


(2)    in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of a Grantor;


provided that, notwithstanding the foregoing, “Pledged Equity” shall not include
any Excluded Property.


“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Grantor of any rights in (including,
without limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) covered in whole, or in part, by a Trademark.


“Trademarks” means, collectively, all of the following of any Grantor: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each United States application to register any trademark
or service mark prior to the filing under applicable Law of a verified statement
of use for such trademark or service mark) anywhere in the world, (ii) all
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements,
violations, dilutions or misappropriations of any of the foregoing, (iv) the
right to sue for past, present or future infringements, violations, dilutions or
misappropriations of any of the foregoing and (v) all rights corresponding to
any of the foregoing (including the goodwill) throughout the world.



15

--------------------------------------------------------------------------------



“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.


“Vessel” means any watercraft or other artificial contrivance used, or capable
of being used, as a means of transportation on water (including, without
limitation, those whose primary purpose is the maritime transportation of cargo
or which are otherwise engaged, used or useful in any business activities of the
Grantors) which are owned by and registered (or to be owned and registered) in
the name of any of the Grantors, including, without limitation, any Vessel
leased or otherwise registered in the foregoing parties’ names, pursuant to a
lease or other operating agreement constituting a capital lease obligation, in
each case together with all related spares, equipment and any additional
improvements, vessel owned, bareboat chartered or operated by a Grantor, other
than Vessels owned by an entity other than a Grantor and which are managed under
Vessel management agreements.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York, except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.


“USPTO” means the United States Patent and Trademark Office.


“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.


2.    Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Obligations, each Grantor hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Grantor in and to all of the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, but subject to the next paragraph, the “Collateral”): (a) all
Accounts; (b) all cash, currency and Cash Equivalents; (c) all Chattel Paper
(including Electronic Chattel Paper and Tangible Chattel Paper); (d) those
certain Commercial Tort Claims set forth on Schedule 1 hereto (as updated from
time to time in accordance with the terms hereof); (e) all Deposit Accounts; (f)
all Documents; (g) all Equipment; (h) all Fixtures; (i) all General Intangibles;
(j) all Goods; (k) all Instruments; (l) all Intellectual Property; (m) all
Inventory; (n) all Investment Property; (o) all Letter-of-Credit Rights; (p) all
Payment Intangibles; (q) all Pledged Equity; (r) all Securities Accounts; (s)
all Software; (t) all Supporting Obligations; (u) all Vehicles; (v) all books
and records pertaining to the Collateral; (w) all Accessions and all Proceeds
and products of any and all of the foregoing; and (x) all other personal
property of any kind or type whatsoever now or hereafter owned by such Grantor
or as to which such Grantor now or hereafter has the power to transfer interest
therein.


Notwithstanding anything to the contrary contained herein, the security interest
granted under this Agreement shall not extend to, and the term “Collateral”
shall not include, any of the

16

--------------------------------------------------------------------------------



following (collectively, the “Excluded Property”): (a) any Equity Interests held
from time to time by any Grantor in Clean Coal Solutions, LLC (but only for so
long as the consent of any Person that is not a Loan Party is required in order
to permit such Equity Interests to be pledged hereunder or to permit the
Collateral Agent’s exercise of remedies hereunder with respect to such Equity
Interests), (b) any cash or cash equivalents on deposit from time to time with
the applicable letter of credit issuer as collateral in respect of any Cash
Secured Letter of Credit permitted by the Credit Agreement (but only for so long
as such cash or equivalents are held by such letter of credit issuer), (c) any
General Intangible, permit, lease, license, agreement, contract or Instrument of
a Grantor, or any other property of a Grantor, in each case to the extent the
grant of a security interest in such General Intangible, permit, lease, license,
agreement, contract, Instrument or other property, in the manner contemplated by
this Agreement, is prohibited under applicable Law or would violate such lease,
license, agreement, contract or Instrument or invalidate or result in the
termination thereof or of the relevant property, or give the other parties
thereto the right to terminate, accelerate or otherwise alter such Grantor’s
rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both), or require any consent or approval not obtained of
any Governmental Authority or any counterparty to such lease, license,
agreement, contract or Instrument, (d) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of or render void or result in the cancellation of, any registration issued as a
result of such intent-to-use trademark applications under applicable Law,
provided that upon submission and acceptance by the USPTO of an amendment to
allege pursuant to 15 U.S.C. Section 1060(a) or any successor provision, such
intent-to-use trademark application shall be considered Collateral, (f) any
interest in real property other than in respect of Material Real Property; (g)
any property subject to a Permitted Lien in respect of any purchase money
security interest or capitalized lease or similar interest, so long as the
documentation for such Permitted Lien prohibits the grant of a security interest
on the relevant property in the manner contemplated by this Agreement; or (h)
(x) any of the Equity Interests in ADA Analytics Israel and (y) more than 65% of
the voting Equity Interests in ADA Analytics US (but, for the avoidance of
doubt, 100% of any non-voting Equity Interests therein shall be pledged as
Collateral), in each case, only for so long as ADA Analytics Israel is a Foreign
Subsidiary and ADA Analytics US is a disregarded entity for federal income Tax
purposes that owns ADA Analytics Israel (and if any of such conditions cease to
be true, the Grantors shall take such actions as may be requested by the
Required Lenders in order to cause the Equity Interests in such Subsidiaries to
become Collateral); provided, further that (i) any such limitation described in
the foregoing clause (c) on the security interests granted hereunder shall only
apply to the extent that any such prohibition or right to terminate or
accelerate or alter the Grantor’s rights is not rendered ineffective pursuant to
the UCC or any other applicable Law (including Debtor Relief Laws),(ii) in the
event of the termination or elimination of any such prohibition or right or the
requirement for any consent contained in any applicable Law, General Intangible,
permit, lease, license, contract or Instrument, to the extent sufficient to
permit any such item to become Collateral hereunder, or upon the granting of any
such consent, or waiving or terminating any requirement for such consent, a
security interest in such General Intangible, permit, lease, license, contract
or other Instrument shall be automatically and simultaneously granted hereunder
and shall be included as Collateral hereunder, (iii) in no event will any
Grantor’s rights under or respect to the License Agreement (including the right
to receive any and all payments thereunder) be deemed to be

17

--------------------------------------------------------------------------------



Excluded Property and (iv) in no event will any Equity Interests in CCSS owned
by a Grantor be deemed to be Excluded Property.


The Grantors and the Collateral Agent, on behalf of the Secured Parties, hereby
acknowledge and agree that the security interest created hereby in the
Collateral (a) constitutes continuing collateral security for all of the
Obligations, whether now existing or hereafter arising, and (b) is not to be
construed as an assignment of any Intellectual Property.


3.    Representations and Warranties. Each Grantor hereby represents and
warrants to the Collateral Agent, for the benefit of the Secured Parties that:


(a)    Security Interest/Priority. This Agreement creates a valid security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral of such Grantor and, when properly perfected by
filing, shall constitute a valid and perfected, first priority security interest
in such Collateral (including all uncertificated Pledged Equity consisting of
partnership or limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens. No
Grantor has authenticated any agreement authorizing any secured party thereunder
to file a financing statement, except to perfect Permitted Liens. The taking
possession by the Collateral Agent of the certificated securities (if any)
evidencing the Pledged Equity and all other Instruments constituting Collateral
will perfect and establish the first priority of the Collateral Agent’s security
interest in all the Pledged Equity evidenced by such certificated securities and
such Instruments. With respect to any Collateral consisting of a Deposit Account
or Securities Entitlement or held in a Securities Account, upon execution and
delivery by the applicable Grantor, the applicable Securities Intermediary and
the Collateral Agent of an agreement granting control to the Collateral Agent
over such Collateral, the Collateral Agent shall have a valid and perfected,
first priority security interest in such Collateral.


(b)    Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, (i) As-Extracted Collateral, (ii) Consumer Goods, (iii) Farm
Products, (iv) Manufactured Homes, (v) standing timber, (vi) an aircraft,
airframe, aircraft engine or related property, (vii) an aircraft leasehold
interest, (viii) a Vessel or (ix) any other interest in or to any of the
foregoing.


(c)    Accounts. (i) Each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Grantor to, the account
debtor named therein, (iii) no Account of a Grantor is evidenced by any
Instrument or Chattel Paper unless such Instrument or Chattel Paper, to the
extent requested by the Collateral Agent, has been endorsed over and delivered
to, or submitted to the control of, the Collateral Agent, (iv) no surety bond
was required or given in connection with any Account of a Grantor or the
contracts or purchase orders out of which they arose, (v) the right to receive
payment under each Account is assignable and (vi) no Account Debtor

18

--------------------------------------------------------------------------------



has any defense, set-off, claim or counterclaim against any Grantor that can be
asserted against the Collateral Agent, whether in any proceeding to enforce the
Collateral Agent’s rights in the Collateral or otherwise, except defenses,
set-offs, claims or counterclaims that are not, in the aggregate, material to
the value of the Accounts.


(d)    Equipment and Inventory. With respect to any Equipment and/or Inventory
of a Grantor, each such Grantor has exclusive possession and control of such
Equipment and Inventory of such Grantor except for (i) Equipment leased by such
Grantor as a lessee, (ii) Equipment or Inventory in transit with common carriers
or (iii) Equipment and/or Inventory in the possession or control of a
warehouseman, bailee or any agent or processor of such Grantor to the extent
such Grantor has complied with Section 4(e) hereof. No Inventory of a Grantor is
held by a Person other than a Grantor pursuant to consignment, sale or return,
sale on approval or similar arrangement outside the ordinary course of such
Grantor’s business. Collateral consisting of Inventory is of good and
merchantable quality, free from defects. None of such Inventory is subject to
any licensing, Patent, Trademark, trade name or Copyright with any Person that
restricts any Grantor’s ability to use, manufacture, lease, sell or otherwise
dispose of such Inventory. The completion of the manufacturing process of such
Inventory by a Person other than the applicable Grantor would be permitted under
any contract to which such Grantor is a party or to which the Inventory is
subject.


(e)    Authorization of Pledged Equity. All Pledged Equity (i) is duly
authorized and validly issued, (ii) is fully paid and, to the extent applicable,
nonassessable and is not subject to the preemptive rights of any Person, (iii)
is beneficially owned as of record by a Grantor and (iv) constitutes all the
issued and outstanding shares of all classes of the equity of such Issuer issued
to such Grantor.


(f)    No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i)
no Grantor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Collateral Agent hereunder except as
set forth on Schedule 3 hereto (as updated from time to time in accordance with
the terms hereof), and (ii) no Grantor holds any Instruments, Documents or
Tangible Chattel Paper required to be pledged and delivered to the Collateral
Agent pursuant to Section 4(c)(i) of this Agreement other than as set forth on
Schedule 2 hereto (as updated from time to time in accordance with the terms
hereof). All such certificated securities, Instruments, Documents and Tangible
Chattel Paper have been delivered to the Collateral Agent to the extent (A)
requested by the Collateral Agent or (B) as required by the terms of this
Agreement and the other Loan Documents.


(g)    Partnership and Limited Liability Company Interests. Except as previously
disclosed in writing to the Collateral Agent, none of the Collateral consisting
of an interest in a partnership or a limited liability company (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC, (iii)
is an Investment Company Security, (iv) is held in a Securities Account or (v)
constitutes a Security or a Financial Asset.



19

--------------------------------------------------------------------------------



(i)    Consents; Etc. No approval, consent, exemption, authorization or other
action by, notice to, or filing with, any Governmental Authority or any other
Person (including, without limitation, any stockholder, member or creditor of
such Grantor), is necessary or required for (i) the grant by such Grantor of the
security interest in the Collateral granted hereby or for the execution,
delivery or performance of this Agreement by such Grantor, (ii) the perfection
of such security interest (to the extent such security interest can be perfected
by filing under the UCC, the granting of control (to the extent required under
Section 4(c) hereof) or by filing an appropriate notice with the USPTO or the
United States Copyright Office) or (iii) the exercise by the Collateral Agent or
the other Secured Parties of the rights and remedies provided for in this
Agreement (including, without limitation, as against any Issuer), except for (A)
the filing or recording of UCC financing statements or other filings under the
Assignment of Claims Act, (B) the filing of appropriate notices with the USPTO
and the United States Copyright Office, (C) obtaining control to perfect the
Liens created by this Agreement (to the extent required under Section 4(c)
hereof), (D) such actions as may be required by Laws affecting the offering and
sale of securities, (E) such actions as may be required by applicable foreign
Laws affecting the pledge of the Pledged Equity of Foreign Subsidiaries, (F)
consents, authorizations, filings or other actions which have been obtained or
made, (G) as may be required with respect to Vehicles registered under a
certificate of title, and (H) in the case of clause (iii) above, to the extent
that the failure of any approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person to have been duly obtained, taken, given, or made or to be in full force
and effect, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.


(j)    Commercial Tort Claims. As of the Closing Date, no Grantor has any
Commercial Tort Claims other than as set forth on Schedule 1 hereto (as updated
from time to time in accordance with the terms hereof).


(k)    Copyrights, Patents and Trademarks.


(i)    All Intellectual Property of such Grantor is valid, subsisting,
unexpired, enforceable and has not been abandoned.


(ii)    No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity of any Intellectual
Property of any Grantor.


(iii)    All applications pertaining to the Copyrights, Patents and Trademarks
of each Grantor have been duly and properly filed, and all registrations or
letters pertaining to such Copyrights, Patents and Trademarks have been duly and
properly filed and issued.


(iv)    Except for Permitted Liens, no Grantor has made any assignment or
agreement in conflict with the security interest in the Intellectual Property of
any Grantor hereunder.

20

--------------------------------------------------------------------------------





(v)    Each Grantor and each of its Subsidiaries, own, or possess the right to
use, all of the Intellectual Property that is reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.


(vi)    No slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Grantor or any of its Subsidiaries infringes upon any rights
held by any other Person.


(vii)    No proceeding, claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of such Grantor, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


4.    Covenants. Each Grantor covenants, so long as any Lender shall have any
Commitment under the Credit Agreement, or any Loan or other Obligation under the
Credit Agreement shall remain unpaid or unsatisfied, that such Grantor shall (it
being understood that (i) nothing in this Article 4 shall require Grantors to
take any action with respect to Excluded Property and (ii) any covenant of a
Grantor to provide information to a Secured Party shall be subject to the
restrictions on the provision of material, non-public information set forth in
the Credit Agreement):


(a)    Maintenance of Perfected Security Interest; Further Information.


(i) Maintain the security interest created by this Agreement as a first priority
perfected security interest (subject only to Permitted Liens and any express
exceptions to the requirement to perfect Liens set forth in this Agreement), and
shall defend such security interest against the claims and demands of all
Persons whomsoever (other than the holders of Permitted Liens).


(ii) From time to time furnish to the Collateral Agent upon the Collateral
Agent’s or any Lender’s reasonable request, statements and schedules further
identifying and describing the assets and property of such Grantor and such
other reports in connection therewith as the Collateral Agent or such Lender may
reasonably request, all in reasonable detail.


(b)    Required Notifications. Each Grantor shall promptly notify the Collateral
Agent, in writing, of any Lien (other than Permitted Liens) on any of the
Collateral which would adversely affect the ability of the Collateral Agent to
exercise any of its remedies hereunder.


(c)    Perfection through Possession and Control.
            
(i) If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper or

21

--------------------------------------------------------------------------------



Supporting Obligation in an amount, individually or in the aggregate, greater
than $100,000, or if any property constituting Collateral in an amount,
individually or in the aggregate, greater than $100,000 shall be stored or
shipped subject to a Document, ensure that such Instrument, Tangible Chattel
Paper, Supporting Obligation or Document is either in the possession of such
Grantor at all times or, if requested by the Collateral Agent to perfect its
security interest in such Collateral, is delivered to the Collateral Agent duly
endorsed in a manner satisfactory to the Collateral Agent. Such Grantor shall
ensure that any Collateral in an amount, individually or in the aggregate,
greater than $100,000 consisting of Tangible Chattel Paper is marked with a
legend acceptable to the Collateral Agent indicating the Collateral Agent’s
security interest in such Tangible Chattel Paper.


(ii) Deliver to the Collateral Agent, promptly upon the receipt thereof by or on
behalf of a Grantor, all certificates and instruments constituting Certificated
Securities or Pledged Equity. Prior to delivery to the Collateral Agent, all
such certificates constituting Pledged Equity shall be held in trust by such
Grantor for the benefit of the Collateral Agent pursuant hereto. All such
certificates representing Pledged Equity shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in Exhibit A
hereto or other form acceptable to the Collateral Agent.


(iii) If any Collateral shall consist of Deposit Accounts, Electronic Chattel
Paper, Letter-of-Credit Rights, Securities Accounts or uncertificated Investment
Property, execute and deliver (and, with respect to any Collateral consisting of
a Securities Account or uncertificated Investment Property, cause the Securities
Intermediary or the Issuer, as applicable, with respect to such Investment
Property to execute and deliver) to the Collateral Agent all control agreements,
assignments, instruments or other documents as reasonably requested by the
Collateral Agent for the purposes of obtaining and maintaining Control of such
Collateral. If any Collateral shall consist of Deposit Accounts or Securities
Accounts, comply with Section 7.15 of the Credit Agreement.


(d)    Filing of Financing Statements, Notices, etc. Each Grantor shall execute
and deliver to the Collateral Agent and/or file such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Collateral Agent may reasonably
request) and do all such other things necessary (i) to assure to the Collateral
Agent its security interests hereunder (subject, for the avoidance of doubt, to
the express exceptions herein), including (A) such instruments as the Collateral
Agent may from time to time reasonably request in order to perfect and maintain
the security interests granted hereunder in accordance with the UCC, including,
without limitation, financing statements (including continuation statements),
(B) with regard to Copyrights, a Notice of Grant of Security Interest in
Copyrights substantially in the form of Exhibit B or other form acceptable to
the Collateral Agent, (C) with regard to Patents, a Notice of Grant of Security
Interest in Patents for filing with the USPTO

22

--------------------------------------------------------------------------------



substantially in the form of Exhibit C or other form acceptable to the
Collateral Agent and (D) with regard to Trademarks, a Notice of Grant of
Security Interest in Trademarks for filing with the USPTO substantially in the
form of Exhibit D or other form acceptable to the Collateral Agent, (ii) to
consummate the transactions contemplated hereby and (iii) to otherwise protect
and assure the Collateral Agent of its rights and interests hereunder.
Furthermore, each Grantor also hereby irrevocably makes, constitutes and
appoints the Collateral Agent, its nominee or any other person whom the
Collateral Agent may designate, as such Grantor’s attorney in fact with full
power and for the limited purpose to prepare and file (and, to the extent
applicable, sign) in the name of such Grantor any financing statements, or
amendments and supplements to financing statements, renewal financing
statements, notices or any similar documents which would be necessary or
appropriate in order to perfect and maintain perfection of the security
interests granted hereunder, such power, being coupled with an interest, being
and remaining irrevocable so long as any Lender shall have any Commitment under
the Credit Agreement, or any Loan or other Obligation under the Credit Agreement
shall remain unpaid or unsatisfied. Each Grantor hereby agrees that a carbon,
photographic or other reproduction of this Agreement or any such financing
statement is sufficient for filing as a financing statement by the Collateral
Agent without notice thereof to such Grantor wherever the Collateral Agent
(acting at the direction of th Lenders) may desire to file the same.


(e)    Collateral Held by Warehouseman, Bailee, etc.


(i)    If any Collateral with a value, individually or in the aggregate, in
excess of $100,000 is at any time in the possession or control of a
warehouseman, bailee or any agent or processor of such Grantor (A) notify the
Collateral Agent of such possession, (B) notify such Person in writing of the
Collateral Agent’s security interest for the benefit of the Secured Parties in
such Collateral, (C) instruct such Person to hold all such Collateral for the
Collateral Agent’s account and subject to the Collateral Agent’s instructions
and (D) unless otherwise consented to in writing by the Collateral Agent, obtain
(1) a written acknowledgment from such Person that it is holding such Collateral
for the benefit of the Collateral Agent and (2) such other documentation
required by the Collateral Agent (including, without limitation, subordination
and access agreements).


(ii)    Perfect and protect such Grantor’s ownership interests in all Inventory
stored with a consignee against creditors of the consignee by filing and
maintaining financing statements against the consignee reflecting the
consignment arrangement filed in all appropriate filing offices, providing any
written notices required by the UCC to notify any prior creditors of the
consignee of the consignment arrangement, and taking such other actions as may
be appropriate to perfect and protect such Grantor’s interests in such inventory
under Section 2-326, Section 9-103, Section 9-324 and Section 9-505 of the UCC
or otherwise, which such financing statements filed pursuant to this Section
shall be assigned to the Collateral Agent, for the benefit of the Secured
Parties.



23

--------------------------------------------------------------------------------



(f)    Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or amend, supplement or modify any Account in any manner that could
reasonably be expected to materially adversely affect the value thereof, or
allow any credit or discount thereon, other than as normal and customary in the
ordinary course of a Grantor’s business.


(g)    Commercial Tort Claims. Execute and deliver such statements, documents
and notices and do and cause to be done all such things as may be required by
the Collateral Agent, or required by Law, to create, preserve, perfect and
maintain the Collateral Agent’s security interest in any Commercial Tort Claims
(other than, as long as no Default or Event of Default exists, Commercial Tort
Claims with an individual or aggregate value less than $100,000) initiated by or
in favor of any Grantor.


(h)    Inventory. With respect to the Inventory of each Grantor, produce, use,
store and maintain the Inventory with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with
applicable Laws (including the requirements of the Federal Fair Labor Standards
Act of 1938, as amended, and all rules, regulations and orders related thereto).


(i)    Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Collateral Agent shall have a perfected
Lien on such Fixture or real property.


(j)    Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability Companies.


(i)     Not without executing and delivering, or causing to be executed and
delivered, to the Collateral Agent such agreements, documents and instruments as
the Collateral Agent may reasonably require, issue or acquire any Pledged Equity
consisting of an interest in a partnership or a limited liability company that
(A) is dealt in or traded on a securities exchange or in a securities market,
(B) by its terms expressly provides that it is a Security governed by Article 8
of the UCC, (C) is an Investment Company Security, (D) is held in a Securities
Account or (E) constitutes a Security or a Financial Asset.


(ii)     Without the prior written consent of the Collateral Agent, no Grantor
will (A) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Investment Property or Equity Interests constituting
partnership or limited liability company interests, except for those additional
Investment Property or Equity Interests constituting partnership or limited
liability company interests that will be subject to the security interest
granted herein in favor of the Secured Parties, or (B) enter into any agreement
or undertaking, except in connection with a Disposition permitted under Section
7.05 of the Credit Agreement, restricting the right or ability

24

--------------------------------------------------------------------------------



of such Grantor or the Collateral Agent to sell, assign or transfer any
Investment Property or Pledged Equity or Proceeds thereof. The Grantors will
defend the right, title and interest of the Collateral Agent in and to any
Investment Property and Pledged Equity against the claims and demands of all
Persons whomsoever.


(iii)     If any Grantor shall become entitled to receive or shall receive (A)
any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (B) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Collateral Agent, on behalf of the Secured Parties, in
accordance with the terms hereof.


(k)    Intellectual Property.


(i)    Not do any act or omit to do any act whereby any material Copyright may
become invalidated and (A) not do any act, or omit to do any act, whereby any
material Copyright may become injected into the public domain; (B) notify the
Collateral Agent immediately if it knows that any material Copyright may become
injected into the public domain or of any materially adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any court or tribunal in the United States or
any other country) regarding a Grantor’s ownership of any such Copyright or its
validity; (C) take all necessary steps as it shall deem appropriate under the
circumstances, to maintain and pursue each application (and to obtain the
relevant registration) of each material Copyright owned by a Grantor and to
maintain each registration of each material Copyright owned by a Grantor
including, without limitation, filing of applications for renewal where
necessary; and (D) promptly notify the Collateral Agent of any material
infringement, misappropriation, dilution or impairment of any Copyright of a
Grantor of which it becomes aware and take such actions as it shall reasonably
deem appropriate under the circumstances to protect such Copyright, including,
where appropriate, the bringing of suit for infringement, dilution or impairment
or seeking injunctive relief and seeking to recover any and all damages for such
infringement, misappropriation, dilution or impairment.


(ii)    Not make any assignment or agreement in conflict with the security
interest in the Copyrights of each Grantor hereunder (except as permitted by the
Credit Agreement).

25

--------------------------------------------------------------------------------





(iii)    (A) Continue to use each material Trademark on each and every trademark
class of goods applicable to its current line as reflected in its current
catalogs, brochures and price lists in order to maintain such Trademark in full
force free from any claim of abandonment for non-use, (B) maintain as in the
past the quality of products and services offered under such Trademark, (C)
employ such Trademark with the appropriate notice of registration, if
applicable, (D) not adopt or use any mark that is confusingly similar or a
colorable imitation of such Trademark unless the Collateral Agent, for the
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Agreement, and (E) not (and not permit any licensee
or sublicensee thereof to) do any act or omit to do any act whereby any such
Trademark may become invalidated.


(iv)    Not do any act, or omit to do any act, whereby any material Patent may
become abandoned or dedicated.


(v)    Notify the Collateral Agent and the other Secured Parties immediately if
it knows that any application or registration relating to any material Patent or
Trademark may become abandoned or dedicated, or of any materially adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the USPTO or any
court or tribunal in any country) regarding such Grantor’s ownership of any
Patent or Trademark or its right to register the same or to keep and maintain
the same.


(vi)    Take all reasonable and necessary steps, including, without limitation,
in any proceeding before the USPTO, or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of each material Patent and Trademark, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.


(vii)    Promptly notify the Collateral Agent and the other Secured Parties
after it learns that any material Patent or Trademark included in the Collateral
is infringed, misappropriated, diluted or impaired by a third party and promptly
sue for infringement, misappropriation, dilution or impairment, to seek
injunctive relief where appropriate and to recover any and all damages for such
infringement, misappropriation, dilution or impairment, or to take such other
actions as it shall reasonably deem appropriate under the circumstances to
protect such Patent or Trademark.


(viii)    Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Grantor hereunder (except as
permitted by the Credit Agreement).



26

--------------------------------------------------------------------------------



(ix)    Grant to the Collateral Agent a royalty free license to use such
Grantor’s Intellectual Property in connection with the enforcement of the
Collateral Agent’s rights hereunder, but only to the extent any license or
agreement granting such Grantor’s rights in such Intellectual Property does not
prohibit such use by the Collateral Agent or any license or agreement in effect
on the date hereof made by Grantor in such Intellectual Property to Persons as
permitted by the Credit Agreement does not prohibit such use by the Collateral
Agent.


Notwithstanding the foregoing, the Grantors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not material to their businesses.


(l)    Equipment. Maintain each item of Equipment in good working order and
condition (reasonable wear and tear and obsolescence excepted).


(m)    Government Contracts. Promptly notify the Collateral Agent, in writing,
if it enters into any contract with a Governmental Authority with an individual
or aggregate value in excess of $100,000 under which such Governmental
Authority, as account debtor, owes a monetary obligation to any Grantor under
any Account.


(n)    Vehicles. Upon the request of the Collateral Agent upon the occurrence
and during the continuance of an Event of Default, file or cause to be filed in
each office in each jurisdiction which the Collateral Agent shall deem
reasonably advisable to perfect its Liens on the Vehicles, all applications for
certificates of title or ownership (and any other necessary documentation)
indicating the Collateral Agent’s first priority Lien on the Vehicle (subject to
any Permitted Liens) covered by such certificate.


(o)    Further Assurances.


(i) Promptly upon the request of the Collateral Agent and at the sole expense of
the Grantors, duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted (subject,
for the avoidance of doubt, to the express exceptions set forth herein),
including, without limitation, (A) with respect to Government Contracts,
assignment agreements and notices of assignment, in form and substance
satisfactory to the Collateral Agent, duly executed by any Grantors party to
such Government Contract in compliance with the Assignment of Claims Act (or
analogous state applicable Law), and (B) all applications, certificates,
instruments, registration statements, and all other documents and papers the
Collateral Agent may reasonably request and as may be required by law in
connection with the obtaining of any consent, approval, registration,
qualification, or authorization of any Person deemed necessary or appropriate
for the effective exercise of any rights under this Agreement; provided that no
Grantor shall be required to take any action to perfect a security interest in
any Collateral that the

27

--------------------------------------------------------------------------------



Collateral Agent reasonably determines that the costs and burdens to the
Grantors of perfecting a security interest in such Collateral (including any
applicable stamp, intangibles or other taxes) are excessive in relation to the
value to the Secured Parties afforded thereby and, for the avoidance of doubt,
the Grantors shall not be required to seek or obtain the consent, approval,
waiver or acknowledgment of any contractual counterparty or other third party
with respect to the grant or enforcement of any Collateral, while no Event of
Default is continuing, except as otherwise expressly agreed in the Credit
Agreement or herein.


(ii) Concurrently with the delivery of the certificate referred to in Section
6.02(c) of the Credit Agreement, furnish such updates to the information
disclosed pursuant to this Agreement and the Credit Agreement, including any
Schedules hereto or thereto, such that such updated information is true and
correct as of the date so furnished.


5.    Authorization to File Financing Statements. Each Grantor hereby authorizes
the Collateral Agent to prepare and file such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Collateral Agent may from time to time deem necessary or
appropriate in order to perfect and maintain the security interests granted
hereunder in accordance with the UCC, which such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of Collateral that describes such property in any
other manner as necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted herein, including, without
limitation, describing such property as “all assets, whether now owned or
hereafter acquired” or “all personal property, whether now owned or hereafter
acquired.”


6.    Advances. On failure of any Grantor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Collateral Agent
may, but shall have no obligation to, perform the same and in so doing may
expend such sums as the Collateral Agent may reasonably deem advisable in the
performance thereof, including, without limitation, the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien, expenditures made in defending against any adverse claim and all
other expenditures which the Collateral Agent may make for the protection of the
security hereof or which may be compelled to make by operation of Law. All such
sums and amounts so expended shall be repayable by the Grantors on a joint and
several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No such performance of any covenant or
agreement by the Collateral Agent on behalf of any Grantor, and no such advance
or expenditure therefor, shall relieve the Grantors of any Default or Event of
Default. The Collateral Agent may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim, except to the extent
such payment is being contested in good faith by a Grantor in appropriate
proceedings and against which adequate reserves are being maintained in
accordance with GAAP.



28

--------------------------------------------------------------------------------



7.    Remedies.


(a)    General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Collateral Agent on behalf of the Secured Parties
shall have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Obligations, or by any
applicable Law (including, but not limited to, levy of attachment, garnishment
and the rights and remedies set forth in the UCC of the jurisdiction applicable
to the affected Collateral), the rights and remedies of a secured party under
the UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights and remedies are asserted and regardless of whether the UCC applies to
the affected Collateral), and further, the Collateral Agent may, with or without
judicial process or the aid and assistance of others, (i) enter on any premises
on which any of the Collateral may be located and, without resistance or
interference by the Grantors, take possession of the Collateral, (ii) dispose of
any Collateral on any such premises, (iii) require the Grantors to assemble and
make available to the Collateral Agent at the expense of the Grantors any
Collateral at any place and time designated by the Collateral Agent which is
reasonably convenient to both parties, (iv) remove any Collateral from any such
premises for the purpose of effecting sale or other disposition thereof, and
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Grantors hereby waives to the fullest extent permitted
by applicable Law, at any place and time or times, sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels any or all Collateral held by or for it at public or private
sale (which in the case of a private sale of Pledged Equity, shall be to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof), at any exchange or broker’s
board or elsewhere, by one or more contracts, in one or more parcels, for money,
upon credit or otherwise, at such prices and upon such terms as the Collateral
Agent deems advisable (subject to any and all mandatory legal requirements).
Each Grantor acknowledges that any such private sale may be at prices and on
terms less favorable to the seller than the prices and other terms which might
have been obtained at a public sale and, notwithstanding the foregoing, agrees
that such private sale shall be deemed to have been made in a commercially
reasonable manner and, in the case of a sale of Pledged Equity, that the
Collateral Agent shall have no obligation to delay sale of any such securities
for the period of time necessary to permit the Issuer of such securities to
register such securities for public sale under the Securities Act of 1933. The
Collateral Agent or any other Secured Party shall have the right upon any such
public sale or sales, and, to the extent permitted by applicable Law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold. Neither the Collateral Agent’s compliance with applicable Law nor its
disclaimer of warranties relating to the Collateral shall be considered to
adversely affect the commercial reasonableness of any sale. To the extent the
rights of notice cannot be legally waived hereunder, each Grantor agrees that
any requirement of reasonable notice shall be met if such notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to the Borrower in
accordance with the notice provisions of Section 10.02 of the Credit Agreement,
at least 10

29

--------------------------------------------------------------------------------



days before the time of sale or other event giving rise to the requirement of
such notice. Each Grantor further acknowledges and agrees that any offer to sell
any Pledged Equity which has been (A) publicly advertised on a bona fide basis
in a newspaper or other publication of general circulation in the financial
community of New York, New York (to the extent that such offer may be advertised
without prior registration under the Securities Act of 1933), or (B) made
privately in the manner described above shall be deemed to involve a “public
sale” under the UCC, notwithstanding that such sale may not constitute a “public
offering” under the Securities Act of 1933, and the Collateral Agent may, in
such event, bid for the purchase of such securities. The Collateral Agent shall
not be obligated to make any sale or other disposition of the Collateral
regardless of notice having been given. To the extent permitted by applicable
Law, any Secured Party may be a purchaser at any such sale. To the extent
permitted by applicable Law, each of the Grantors hereby waives all of its
rights of redemption with respect to any such sale. Subject to the provisions of
applicable Law, the Collateral Agent may postpone or cause the postponement of
the sale of all or any portion of the Collateral by announcement at the time and
place of such sale, and such sale may, without further notice, to the extent
permitted by Law, be made at the time and place to which the sale was postponed,
or the Collateral Agent may further postpone such sale by announcement made at
such time and place. To the extent permitted by applicable Law, each Grantor
waives all claims, damages and demands it may acquire against the Collateral
Agent or any other Secured Party arising out of the exercise by them of any
rights hereunder, except to the extent any such claims, damages or demands
result solely from the gross negligence or willful misconduct of the Collateral
Agent or any other Secured Party as determined by a final non-appealable
judgment of a court of competent jurisdiction, in each case against whom such
claim is asserted. Each Grantor agrees that the internet shall constitute a
“place” for purposes of Section 9-610(b) of the UCC and that any sale of
Collateral to a licensor pursuant to the terms of a license agreement between
such licensor and a Grantor is sufficient to constitute a commercially
reasonable sale (including as to method, terms, manner, and time) within the
meaning of Section 9-610 of the UCC.


(b)    Remedies Relating to Accounts.


(i)    Upon the occurrence of an Event of Default and during continuation
thereof, whether or not the Collateral Agent has exercised any or all of its
rights and remedies hereunder, (A) at the request of the Collateral Agent, each
Grantor shall notify its Account Debtors and parties to the Material Contracts
subject to a security interest hereunder that such Accounts and the Material
Contracts have been assigned to the Collateral Agent, for the benefit of the
Secured Parties, and promptly upon request of the Collateral Agent, instruct all
account debtors to remit all payments in respect of Accounts to a mailing
location selected by the Collateral Agent, and (B) the Collateral Agent shall
have the right to enforce any Grantor’s rights against its customers and account
debtors, and the Collateral Agent or its designee may notify any Grantor’s
customers and account debtors that the Accounts of such Grantor have been
assigned to the Collateral Agent or of the Collateral Agent’s security interest
therein, and may (either in its own name or in the name of a Grantor or both)
demand, collect (including without limitation by way of a lockbox arrangement),
receive,

30

--------------------------------------------------------------------------------



take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and
file any claim or take any other action or proceeding to protect and realize
upon the security interest of the Secured Parties in the Accounts.


(ii)    Each Grantor acknowledges and agrees that the Proceeds of its Accounts
remitted to or on behalf of the Collateral Agent in accordance with the
provisions hereof shall be solely for the Collateral Agent’s own convenience and
that such Grantor shall not have any right, title or interest in such Accounts
or in any such other amounts except as expressly provided herein. Neither the
Collateral Agent nor the other Secured Parties shall have any liability or
responsibility to any Grantor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance.


(iii)    Upon the occurrence of an Event of Default and during continuation
thereof, (A) the Collateral Agent shall have the right, but not the obligation,
to make test verifications of the Accounts in any manner and through any medium
that it reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Collateral Agent may require in connection
with such test verifications, (B) upon the Collateral Agent’s request and at the
expense of the Grantors, the Grantors shall cause independent public accountants
or others satisfactory to the Lenders to furnish to the Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Accounts and (C) the Collateral Agent in its own name or in the name of
others may communicate with account debtors on the Accounts to verify with them
to the Collateral Agent’s satisfaction the existence, amount and terms of any
Accounts.


(iv) Upon the request of the Collateral Agent, each Grantor shall forward to the
Collateral Agent, on the last Business Day of each week, deposit slips related
to all cash, money, checks or any other similar items of payment received by the
Grantor during such week, and, if requested by the Collateral Agent, copies of
such checks or any other similar items of payment, together with a statement
showing the application of all payments on the Collateral during such week and a
collection report with regard thereto, in form and substance satisfactory to the
Lenders.


(c)    Deposit Accounts/Securities Accounts. Upon the occurrence of an Event of
Default and during continuation thereof, the Collateral Agent may prevent
withdrawals or other dispositions of funds in Deposit Accounts and Securities
Accounts that are (i) subject to control agreements (in accordance with the
terms thereof) or (ii) held with any Secured Party.


(d)    Investment Property/Pledged Equity. Upon the occurrence of an Event of
Default and during the continuation thereof: the Collateral Agent shall have the
right to receive any and all cash dividends, payments or distributions made in
respect of any

31

--------------------------------------------------------------------------------



Investment Property or Pledged Equity or other Proceeds paid in respect of any
Investment Property or Pledged Equity, and any or all of any Investment Property
or Pledged Equity may, at the option of the Collateral Agent, be registered in
the name of the Collateral Agent or its nominee, and the Collateral Agent or its
nominee may thereafter exercise (i) all voting, corporate and other rights
pertaining to such Investment Property, or any such Pledged Equity, at any
meeting of shareholders, partners or members of the relevant Issuers or
otherwise and (ii) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property or Pledged Equity as if it were the absolute owner thereof (including,
without limitation, the right to exchange any and all of the Investment Property
or Pledged Equity upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate, partnership or
limited liability company structure of any Issuer or upon the exercise by any
Grantor or the Collateral Agent of any right, privilege or option pertaining to
such Investment Property or Pledged Equity, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property or Pledged
Equity with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Collateral Agent may
determine), all without liability except to account for property actually
received by it; but the Collateral Agent shall have no duty to any Grantor to
exercise any such right, privilege or option and the Collateral Agent and the
other Secured Parties shall not be responsible for any failure to do so or delay
in so doing. In furtherance thereof, each Grantor hereby authorizes and
instructs each Issuer with respect to any Collateral consisting of Investment
Property and/or Pledged Equity to (A) comply with any instruction received by it
from the Collateral Agent in writing that (1) states that an Event of Default
has occurred and is continuing and (2) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such Grantor,
and each Grantor agrees that each Issuer shall be fully protected in so
complying following receipt of such notice and prior to notice that such Event
of Default is no longer continuing, and (B) except as otherwise expressly
permitted hereby, pay any dividends, distributions or other payments with
respect to any Investment Property or Pledged Equity directly to the Collateral
Agent. Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given notice to the relevant Grantor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to this
Section 7, each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
any Pledged Equity, in each case paid in the normal course of business of the
relevant Issuer and consistent with past practice, to the extent permitted in
the Credit Agreement, and to exercise all voting and other corporate, company
and partnership rights with respect to any Investment Property and Pledged
Equity to the extent not inconsistent with the terms of this Agreement and the
other Loan Documents.


(e)    Material Contracts. Upon the occurrence of an Event of Default and during
the continuation thereof, the Collateral Agent shall be entitled to (but shall
not be required to): (i) proceed to perform any and all obligations of the
applicable Grantor under any Material Contract constituting Collateral and
exercise all rights of such Grantor thereunder as fully as such Grantor itself
could, (ii) do all other acts which the Collateral Agent may deem necessary or
proper to protect its security interest granted hereunder; provided such

32

--------------------------------------------------------------------------------



acts are not inconsistent with or in violation of the terms of any of the Credit
Agreement, the other Loan Documents or applicable Law, and (iii) sell, assign or
otherwise transfer any Material Contract constituting Collateral in accordance
with the Credit Agreement, the other Loan Documents and applicable Law, subject,
however, to the prior approval of any other party to such Material Contract, to
the extent such approval is required under such Material Contract.


(f)    Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Collateral Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Collateral Agent, and use
the same, together with materials, supplies, books and records of the Grantors,
for the purpose of collecting and liquidating the Collateral, or for preparing
for sale and conducting the sale of the Collateral, whether by foreclosure,
auction or otherwise. In addition, the Collateral Agent may remove Collateral,
or any part thereof, from such premises and/or any records with respect thereto,
in order to effectively collect or liquidate such Collateral. If the Collateral
Agent exercises its right to take possession of the Collateral, each Grantor
shall also at its expense perform any and all other steps reasonably requested
by the Collateral Agent to preserve and protect the security interest hereby
granted in the Collateral, such as placing and maintaining signs indicating the
security interest of the Collateral Agent, appointing overseers for the
Collateral and maintaining inventory records.


(g)    Nonexclusive Nature of Remedies. Failure by the Collateral Agent or the
other Secured Parties to exercise any right, remedy or option under this
Agreement, any other Loan Document, any other document relating to the
Obligations, or as provided by Law, or any delay by the Collateral Agent or the
other Secured Parties in exercising the same, shall not operate as a waiver of
any such right, remedy or option. No waiver hereunder shall be effective unless
it is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Collateral Agent or the other Secured Parties shall only be granted as
provided herein. To the extent permitted by Law, neither the Collateral Agent,
the other Secured Parties, nor any party acting as attorney for the Collateral
Agent or the Secured Parties, shall be liable hereunder for any acts or
omissions or for any error of judgment or mistake of fact or law other than
their gross negligence or willful misconduct hereunder as determined by a final
non-appealable judgment of a court of competent jurisdiction. The rights and
remedies of the Collateral Agent and the Secured Parties under this Agreement
shall be cumulative and not exclusive of any other right or remedy which the
Collateral Agent or the Secured Parties may have.


(h)    Retention of Collateral. In addition to the rights and remedies
hereunder, the Collateral Agent may, in compliance with Sections 9-620 and 9-621
of the UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Obligations. Unless and until the Collateral Agent shall have provided such
notices, however, the Collateral Agent shall not be deemed to have retained any
Collateral in satisfaction of any Obligations for any reason.

33

--------------------------------------------------------------------------------





(i)    Waiver; Deficiency. Each Grantor hereby waives, to the extent permitted
by applicable Laws, all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Laws in
order to prevent or delay the enforcement of this Agreement or the absolute sale
of the Collateral or any portion thereof. In the event that the proceeds of any
sale, collection or realization are insufficient to pay all amounts to which the
Collateral Agent or the Secured Parties are legally entitled, the Grantors shall
be jointly and severally liable for the deficiency, together with interest
thereon at the Default Rate, together with the costs of collection and the fees,
charges and disbursements of counsel. Any surplus remaining after the full
payment and satisfaction of the Obligations shall be returned to the Grantors or
to whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.


8.    Rights of the Collateral Agent.


(a)    Power of Attorney. In addition to other powers of attorney contained
herein, each Grantor hereby designates and appoints the Collateral Agent, on
behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default:


(i)    to demand, collect, settle, compromise, adjust, and give discharges and
releases;


(ii)    to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;


(iii)    to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release;


(iv)    to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Grantor on behalf of
and in the name of such Grantor, or securing, or relating to, such Collateral;


(v)    to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes;


(vi)    to adjust and settle claims under any insurance policy relating thereto;


(vii)    to execute and deliver all assignments, conveyances, statements,
financing statements, continuation financing statements, security agreements,

34

--------------------------------------------------------------------------------



affidavits, notices and other agreements, instruments and documents that the
Collateral Agent may determine necessary in order to perfect and maintain the
security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated herein;


(viii)    to institute any foreclosure proceedings;


(ix)    to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;


(x)    to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency;


(xi)    to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Collateral Agent or one or more of the Secured Parties or into the
name of any transferee to whom the Pledged Equity or any part thereof may be
sold pursuant to Section 7 hereof;


(xii)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;


(xiii)    to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct;


(xiv)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;


(xv)    in the case of any Intellectual Property, to execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the security interests created hereby
in such Intellectual Property and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby; and


(xvi)    to do and perform all such other acts and things necessary, proper or
convenient in connection with the Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable so long as any Lender shall have any Commitment under the Credit
Agreement, or any Loan or other Obligation under the Credit Agreement shall
remain unpaid or unsatisfied. The Collateral Agent shall be under no duty to
exercise or withhold the exercise of any of the

35

--------------------------------------------------------------------------------



rights, powers, privileges and options expressly or implicitly granted to the
Collateral Agent in this Agreement, and shall not be liable for any failure to
do so or any delay in doing so. The Collateral Agent shall not be liable for any
act or omission or for any error of judgment or any mistake of fact or law in
its individual capacity or its capacity as attorney-in-fact except acts or
omissions resulting from its gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. This power of attorney is conferred on the Collateral Agent solely
to protect, preserve and realize upon its security interest in the Collateral
and shall not impose any duty upon the Collateral Agent or any other Secured
Party to exercise any such powers.


(b)    Assignment by the Collateral Agent. The Collateral Agent may from time to
time assign the Obligations to a successor Collateral Agent appointed in
accordance with the Credit Agreement, and such successor shall be entitled to
all of the rights and remedies of the Collateral Agent under this Agreement in
relation thereto.


(c)    The Collateral Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Collateral Agent hereunder, the Collateral Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that the Grantors shall be responsible for preservation of all rights in the
Collateral, and the Collateral Agent shall be relieved of all responsibility for
the Collateral upon surrendering it or tendering the surrender of it to the
Grantors. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Collateral Agent shall not have responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
of the Collateral. In the event of a public or private sale of Collateral
pursuant to Section 7 hereof, the Collateral Agent shall have no responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Collateral,
whether or not the Collateral Agent has or is deemed to have knowledge of such
matters, or (ii) taking any steps to clean, repair or otherwise prepare the
Collateral for sale.
        
(d)    Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Collateral Agent nor any
other Secured Party shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Collateral Agent or any other Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Party be obligated in any manner to perform any of the obligations
of a Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any

36

--------------------------------------------------------------------------------



agreement giving rise thereto), to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.
    
(e)    Releases of Collateral.


(i)     If any Collateral shall be sold, transferred or otherwise disposed of by
any Grantor in a transaction permitted by the Credit Agreement, then the
Collateral Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on such Collateral.


(ii)     The Collateral Agent may release any of the Pledged Equity from this
Agreement or may substitute any of the Pledged Equity for other Pledged Equity
without altering, varying or diminishing in any way the force, effect, lien,
pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.


9.    Application of Proceeds. After the exercise of remedies provided for in
Section 8.02 of the Credit Agreement (or after the Loans have automatically
become immediately due and payable), any payments in respect of the Obligations
and any proceeds of the Collateral, when received by the Collateral Agent or any
other Secured Party in cash or Cash Equivalents, will be applied in reduction of
the Obligations in the order set forth in the Credit Agreement.
    
10.    Continuing Agreement.


(a)    This Agreement shall remain in full force and effect until termination of
the Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), at which time this Agreement shall be
automatically terminated (other than obligations under this Agreement which
expressly survive such termination) and the Collateral Agent shall, upon the
request and at the expense of the Grantors, forthwith release all of its liens
and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Grantors evidencing such termination.


(b)    This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Collateral Agent or any other Secured Party as a preference, fraudulent
conveyance or otherwise under any Debtor Relief Law, all as though such payment
had not been made; provided that in the event payment of all or any part of the
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including without limitation any reasonable legal fees and

37

--------------------------------------------------------------------------------



disbursements) incurred by the Collateral Agent or any other Secured Party in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Obligations.


11.    Amendments; Waivers; Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 10.01 of the Credit Agreement.


12.    Successors in Interest. This Agreement shall be binding upon each
Grantor, its successors and assigns and shall inure, together with the rights
and remedies of the Collateral Agent and the Secured Parties hereunder, to the
benefit of the Collateral Agent and the Secured Parties and their successors and
permitted assigns.


13.    Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 10.02 of the Credit Agreement;
provided that notices and communications to the Grantors shall be directed to
the Grantors, at the address of the Borrower set forth in Section 10.02 of the
Credit Agreement.


14.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered, upon the request of any party, such fax transmission or electronic
mail transmission shall be promptly followed by such manually executed
counterpart.


15.    Headings. The headings of the Sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.


16.    Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.
The terms of Sections 10.14 and 10.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.


17.    Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


18.    Entirety. This Agreement, the other Loan Documents and the other
documents relating to the Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Obligations, or the transactions contemplated herein and therein.

38

--------------------------------------------------------------------------------





19.    Other Security. To the extent that any of the Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Collateral Agent shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence of any Event of Default and during the continuance thereof,
and the Collateral Agent shall have the right to determine which rights,
security, liens, security interests or remedies the Collateral Agent shall at
any time pursue, relinquish, subordinate, modify or take with respect thereto,
without in any way modifying or affecting any of them or the Obligations or any
of the rights of the Collateral Agent or the Secured Parties under this
Agreement, under any other of the Loan Documents or under any other document
relating to the Obligations.


20.    Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Collateral Agent a joinder agreement in form acceptable to the Collateral Agent
and the Required Lenders. Immediately upon such execution and delivery of such
joinder agreement (and without any further action), each such additional Person
will become a party to this Agreement as a “Grantor” and have all of the rights
and obligations of a Grantor hereunder, and this Agreement and the Schedules
hereto shall be deemed amended by such joinder agreement.
    
21.    Consent of Issuers of Pledged Equity. Any Loan Party that is an Issuer
hereby acknowledges, consents and agrees to the grant of the security interests
in such Pledged Equity by the applicable Grantors pursuant to this Agreement,
together with all rights accompanying such security interest as provided by this
Agreement and applicable Law, notwithstanding any anti-assignment provisions in
any operating agreement, limited partnership agreement or similar organizational
or governance documents of such Issuer.


22.    Joint and Several Obligations of Grantors.


(a)    Each of the Grantors is accepting joint and several liability hereunder
in consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Grantors and in consideration of the undertakings of each of the
Grantors to accept joint and several liability for the obligations of each of
them.


(b)    Each of the Grantors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a primary obligor,
joint and several liability with the other Grantors with respect to the payment
and performance of all of the Obligations, it being the intention of the parties
hereto that (i) all the Obligations shall be the joint and several obligations
of each of the Grantors without preferences or distinction among them and (ii) a
separate action may be brought against each Grantor to enforce this Agreement
whether or not the Borrower, any other Grantor or any other person or entity is
joined as a party.



39

--------------------------------------------------------------------------------



(c)    Notwithstanding any provision to the contrary contained herein, or in any
other of the Loan Documents, to the extent the obligations of a Grantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the obligations of such Grantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation,
Debtor Relief Laws).


23.    Marshaling. The Collateral Agent shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, each Grantor hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Collateral Agent’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.


24.    Injunctive Relief.


(a)     Each Grantor recognizes that, in the event such Grantor fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement or any other Loan Document, any remedy of law may prove to be
inadequate relief to the Collateral Agent and the other Secured Parties.
Therefore, each Grantor agrees that the Collateral Agent and the other Secured
Parties, at the option of the Collateral Agent and the other Secured Parties,
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.


(b)     The Collateral Agent, the other Secured Parties and each Grantor hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that it may now have or may
arise in the future in connection with any dispute under this Agreement or any
other Loan Document, whether such dispute is resolved through arbitration or
judicially.


25.    Secured Parties. Each Secured Party that is not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Collateral Agent pursuant to
the terms of the Credit Agreement, and with respect to the actions and omissions
of the Collateral Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Collateral Agent and each of its Affiliates shall
be entitled to all of the rights, benefits and immunities conferred under
Article IX of the Credit Agreement.



40

--------------------------------------------------------------------------------







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



41

--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


GRANTORS:                    ADVANCED EMISSIONS SOLUTIONS, INC.


By:                    
Name:                    
Title:                    




[GRANTORS]


By:                    
Name:                    
Title:                    




Accepted and agreed to as of the date first above written.


WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent


By:                    
Name:                    
Title:                    






--------------------------------------------------------------------------------



SCHEDULE 1


COMMERCIAL TORT CLAIMS


None.




--------------------------------------------------------------------------------




SCHEDULE 2


INSTRUMENTS, DOCUMENTS AND TANGIBLE CHATTEL PAPER


None.




--------------------------------------------------------------------------------




SCHEDULE 3


PLEDGED EQUITY
Entity Name
Pledged Equity
ADA-ES, Inc.
1 Share of Common Stock
(100%)
BCSI, LLC
100% of Membership Interests
Advanced Clean Energy Solutions, LLC
100% of Membership Interests
ADEquity, LLC
100% of Membership Interests
ADA-ES Intellectual Property, LLC
100% of Membership Interests
ADA Environmental Solutions LLC
100% of Membership Interests
ADA-RCM6, LLC
100% of Membership Interests
ADA Analytics, LLC
65% of voting Membership Interests
100% of non-voting Membership Interests
Clean Coal Solutions Services, LLC
50 Units
(50% of Membership Interests)
Highview Enterprises Limited
411,765 ordinary shares
(8.2%)









--------------------------------------------------------------------------------




EXHIBIT A


[FORM OF]


IRREVOCABLE STOCK POWER




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
__________________ the following Equity Interests of [___________], a
[_________] [corporation] [limited liability company]:
    
No. of Shares                Certificate No.






and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
it.


_____________________________


By:                    
Name:                    
Title:                    







--------------------------------------------------------------------------------




EXHIBIT  B


[FORM OF]


NOTICE
OF
GRANT OF SECURITY INTEREST
IN
COPYRIGHTS




United States Copyright Office


Ladies and Gentlemen:


Please be advised that pursuant to the Security and Pledge Agreement dated as of
October 22, 2015 (as amended, modified, extended, restated, renewed, replaced,
or supplemented from time to time, the “Agreement”) among the Grantors party
thereto (each, a “Grantor”, and collectively, the “Grantors”) and Wilmington
Trust, National Association, as Collateral Agent (the “Collateral Agent”) for
the Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the copyrights and
copyright applications shown on Schedule 1 attached hereto to the Collateral
Agent for the ratable benefit of the Secured Parties.


The undersigned Grantor and the Collateral Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing copyrights and copyright applications (a) may only be terminated in
accordance with the terms of the Agreement and (b) is not to be construed as an
assignment of any copyright or copyright application.


Very truly yours,


[GRANTOR]


By:                    
Name:                    
Title:                    




Acknowledged and Accepted:


WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent


By:                    
Name:                    
Title:                    




--------------------------------------------------------------------------------



EXHIBIT  C


[FORM OF]


NOTICE
OF
GRANT OF SECURITY INTEREST
IN
PATENTS




United States Patent and Trademark Office
 
Ladies and Gentlemen:


Please be advised that pursuant to the Security and Pledge Agreement dated as of
October 22, 2015 (as amended, modified, extended, restated, renewed, replaced,
or supplemented from time to time, the “Agreement”) among the Grantors party
thereto (each, a “Grantor”, and collectively, the “Grantors”) and Wilmington
Trust, National Association, as Collateral Agent (the “Collateral Agent”) for
the Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the patents and patent
applications shown on Schedule 1 attached hereto to the Collateral Agent for the
ratable benefit of the Secured Parties.


The undersigned Grantor and the Collateral Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing patents and patent applications (a) may only be terminated in
accordance with the terms of the Agreement and (b) is not to be construed as an
assignment of any patent or patent application.




Very truly yours,


[GRANTOR]


By:                    
Name:                    
Title:                    


Acknowledged and Accepted:


WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent


By:                    
Name:                    
Title:                    




--------------------------------------------------------------------------------





EXHIBIT  D


[FORM OF]


NOTICE
OF
GRANT OF SECURITY INTEREST
IN
TRADEMARKS


United States Patent and Trademark Office
 
Ladies and Gentlemen:


Please be advised that pursuant to the Security and Pledge Agreement dated as of
October 22, 2015 (as amended, modified, extended, restated, renewed, replaced,
or supplemented from time to time, the “Agreement”) among the Grantors party
thereto (each, a “Grantor”, and collectively, the “Grantors”) and Wilmington
Trust, National Association, as Collateral Agent (the “Collateral Agent”) for
the Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the trademarks and
trademark applications shown on Schedule 1 attached hereto to the Collateral
Agent for the ratable benefit of the Secured Parties.


The undersigned Grantor and the Collateral Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing trademarks and trademark applications (a) may only be terminated in
accordance with the terms of the Agreement and (b) is not to be construed as an
assignment of any trademark or trademark application.


Very truly yours,


[GRANTOR]


By:                    
Name:                    
Title:                    




Acknowledged and Accepted:


WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent


By:                    
Name:                    
Title:                    






--------------------------------------------------------------------------------



EXHIBIT G-1


Form of U.S. Tax Compliance Certificate


(For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Credit Agreement, dated as of October 22, 2015,
among ADVANCED EMISSIONS SOLUTIONS, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Administrative Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (d) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable). By executing this certificate, the undersigned agrees
that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (b) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF FOREIGN LENDER]




By:                        
Name:                        
Title:                        


Date: ________ __,___






--------------------------------------------------------------------------------



EXHIBIT G-2


Form of U.S. Tax Compliance Certificate


(For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Credit Agreement, dated as of October 22, 2015,
among ADVANCED EMISSIONS SOLUTIONS, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Administrative Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (d) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable).
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (b) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF PARTICIPANT]




By:                        
Name:                        
Title:                        


Date: ________ __,___






--------------------------------------------------------------------------------



EXHIBIT G-3


U.S. Tax Compliance Certificate


(For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of October 22, 2015,
among ADVANCED EMISSIONS SOLUTIONS, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Administrative Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable) from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF PARTICIPANT]




By:                        
Name:                        
Title:                        


Date: ________ __,___






--------------------------------------------------------------------------------




EXHIBIT G-4


Form of U.S. Tax Compliance Certificate


(For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of October 22, 2015,
among ADVANCED EMISSIONS SOLUTIONS, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Administrative Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable) or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) from each
of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]




By:                        
Name:                        
Title:                        


Date: ________ __,___




